Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 1 of 39




                   Exhibit 4
                  Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 2 of 39




                                                   UNITED STATES
                                       SECURITIES AND EXCHANGE COMMISSION
                                                                  Washington D.C. 20549

                                                                      FORM 10-Q
(Mark One)

   ☑     QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF
         1934
                                                        For the quarterly period ended March 31, 2021
                                                                               or

  ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
         ACT OF 1934
                                                               For the transition period from to
                                                             Commission File Number: 001-38711



                                                        SolarWinds Corporation
                                                      (Exact name of registrant as specified in its charter)


                           Delaware                                                                                        XX-XXXXXXX
                (State or other jurisdiction of                                                                         (I.R.S. Employer
               incorporation or organization)                                                                          Identification No.)
                                                                     7171 Southwest Parkway
                                                                           Building 400
                                                                       Austin, Texas 78735
                                                                          (512) 682.9300
                                                (Address and telephone number of principal executive offices)

                                                   Securities registered pursuant to Section 12(b) of the Act:
               Title of Each Class                                        Trading Symbol                         Name of Each Exchange on Which Registered
           Common Stock, $0.001 par value                                      SWI                                        New York Stock Exchange

Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the
past 90 days. þ Yes ¨ No
Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation
S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files). þ Yes ¨ No

Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging
growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company," and "emerging growth company" in Rule 12b-2 of
the Exchange Act.

Large accelerated filer                   ☑                                                                Accelerated filer                               ☐
Non-accelerated filer                     ☐                                                                Smaller reporting company                       ☐
Emerging growth company                   ☐

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes þ No

On May 3, 2021, 315,731,293 shares of common stock, par value $0.001 per share, were outstanding.
           Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 3 of 39




                                                SOLARWINDS CORPORATION


                                                        Table of Contents
                                              PART I - FINANCIAL INFORMATION
                                                                                                                        Page
Item 1.    Financial Statements                                                                                          5
           Condensed Consolidated Balance Sheets as of March 31, 2021 and December 31, 2020                              5
           Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2021 and 2020     6
           Condensed Consolidated Statements of Comprehensive Income (Loss) for the three month periods ended March      7
           31, 2021 and 2020
           Condensed Consolidated Statements of Stockholders' Equity for the three month periods ended March 31, 2021    8
           and 2020
           Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2021 and 2020     9
           Notes to the Condensed Consolidated Financial Statements                                                     10
           1. Organization and Nature of Operations
           2. Summary of Significant Accounting Policies
           3. Goodwill
           4. Fair Value Measurements
           5. Debt
           6. Earnings (Loss) Per Share
           7. Income Taxes
           8. Commitment and Contingencies
Item 2.    Management's Discussion and Analysis of Financial Condition and Results of Operations                        17
Item 3.    Quantitative and Qualitative Disclosures of Market Risk                                                      31
Item 4.    Controls and Procedures                                                                                      32
                                                  PART II - OTHER INFORMATION
Item 1.    Legal Proceedings                                                                                            33
Item 1A.   Risk Factors                                                                                                 33
Item 2.    Unregistered Sales of Equity Securities and Use of Proceeds                                                  36
Item 6.    Exhibits                                                                                                     36
           Signatures                                                                                                   38
           Certifications




                                                                2
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 4 of 39




Safe Harbor Cautionary Statement
This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995. Such statements may be signified by terms
such as “aim,” “anticipate,” “believe,” “continue,” “expect,” “feel,” “intend,” “estimate,” “seek,” “plan,” “may,” “can,” “could,” “should,”
“will,” “would” or similar expressions and the negatives of those terms. In this report, forward-looking statements include statements regarding
our financial projections, future financial performance and plans and objectives for future operations including, without limitation, the
following:
•expectations regarding our financial condition and results of operations, including revenue, non-GAAP revenue, revenue growth, revenue mix,
cost of revenue, operating expenses, operating income, non-GAAP operating income, non-GAAP operating margin, adjusted EBITDA and
adjusted EBITDA margin, cash flows and effective income tax rate;
•findings from our investigations into the cyberattack on our Orion Software Platform and internal systems (the "Cyber Incident"), including
our understanding of the nature, source and duration of the attack and our plans to ensure our products and internal systems are secure and
provide additional information regarding our findings, as well as our expectations regarding the impact of the Cyber Incident on our business
and reputation, the success of our related mitigation and remediation efforts and the additional costs, liabilities and other adverse consequences
that we may incur as a result of the Cyber Incident;
•expectations regarding the impact the government investigations and litigation resulting from the Cyber Incident may have on our business;
•expectations regarding the potential spin-off of our N-able business into a newly created and separately traded public company;
•expectations regarding investment in product development and our expectations about the results of those efforts;
•expectations concerning acquisitions and opportunities resulting from our acquisitions;
•expectations regarding hiring additional personnel globally in the areas of sales and marketing and research and development;
•intentions regarding our international earnings;
•expectations regarding our capital expenditures;
•expectations regarding the impact of the COVID-19 pandemic on our business, results of operations and financial condition; and
•our beliefs regarding the sufficiency of our cash and cash equivalents, cash flows from operating activities and borrowing capacity.
Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance
or achievements to be materially and adversely different from any future results, performance or achievements expressed or implied by the
forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, the following:
•risks related to cyberattacks, including the Cyber Incident, and other security incidents resulting in compromises or breaches of our and our
customers’ systems or, theft or misappropriation of our and our customers’ proprietary and confidential information, as well as exposure to legal
and other liabilities, including the related risk of higher customer, employee and partner attrition and the loss of key personnel, as well as
negative impacts to our sales, renewals and upgrades;
•risks related to the potential spin-off of our N-able business into a newly created and separately-traded public company, including that the
process of potentially completing the spin-off could disrupt or adversely affect the consolidated or separate businesses, results of operations and
financial condition, that the spin-off may not achieve some or all of any anticipated benefits with respect to either business, and that the spin-off
may not be completed in accordance with our expected plans or anticipated timelines, or at all;
•the possibility that the global COVID-19 pandemic may adversely affect our business, results of operations and financial condition or the
impact of the COVID-19 pandemic on the global economy or on the business operations and financial conditions of our customers, their end-
customers and our prospective customers;
•the inability to sell products to new customers or to sell additional products or upgrades to our existing customers;
•any decline in our renewal or net retention rates;
•the possibility that general economic conditions or uncertainty cause information technology spending to be reduced or purchasing decisions
to be delayed, including as a result of the COVID-19 pandemic;



                                                                         3
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 5 of 39




•the inability to generate significant volumes of high quality sales leads from our digital marketing initiatives and convert such leads into new
business at acceptable conversion rates;
•our inability to successfully identify, complete and integrate acquisitions and manage our growth effectively;
•risks associated with our international operations;
•our status as a controlled company;
•the timing and success of new product introductions and product upgrades by SolarWinds or its competitors;
•the possibility that our operating income could fluctuate and may decline as percentage of revenue as we make further expenditures to expand
our operations in order to support additional growth in our business;
•potential foreign exchange gains and losses related to expenses and sales denominated in currencies other than the functional currency of an
associated entity; and
•such other risks and uncertainties described more fully in documents filed with or furnished to the Securities and Exchange Commission,
including the risk factors discussed in our Annual Report on Form 10-K for the year ended December 31, 2020.
Given these risks and uncertainties, you should not place undue reliance on these forward-looking statements. Also, forward-looking statements
represent our management’s beliefs and assumptions only as of the date of this Quarterly Report on Form 10-Q. Except as required by law, we
assume no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially and
adversely from those anticipated in these forward-looking statements, even if new information becomes available in the future.
In this report “SolarWinds,” “Company,” “we,” “us” and “our” refer to SolarWinds Corporation and its consolidated subsidiaries.



                                                                       4
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 6 of 39




                                                    PART I: FINANCIAL INFORMATION
Item 1. Financial Statements
                                                                SolarWinds Corporation
                                                        Condensed Consolidated Balance Sheets
                                                 (In thousands, except share and per share information)
                                                                       (Unaudited)

                                                                                                                           March 31,         December 31,
                                                                                                                            2021                 2020
Assets
Current assets:
     Cash and cash equivalents                                                                                         $        374,352 $           370,498
Accounts receivable, net of allowances of $3,023 and $2,736 as of March 31, 2021 and December 31, 2020,
respectively                                                                                                                     116,271            114,298
     Income tax receivable                                                                                                         2,286              2,273
     Prepaid and other current assets                                                                                             37,501             25,664
           Total current assets                                                                                                  530,410            512,733
Property and equipment, net                                                                                                       58,507             58,649
Operating lease assets                                                                                                           108,030            110,961
Deferred taxes                                                                                                                   143,080            149,455
Goodwill                                                                                                                       4,192,328          4,249,402
Intangible assets, net                                                                                                           524,320            592,985
Other assets, net                                                                                                                 37,837             36,298
           Total assets                                                                                                $       5,594,512 $        5,710,483
Liabilities and stockholders’ equity
Current liabilities:
     Accounts payable                                                                                                  $         19,299 $            17,932
     Accrued liabilities and other                                                                                               56,594              72,971
     Current operating lease liabilities                                                                                         18,476              17,811
     Accrued interest payable                                                                                                       154                 157
     Income taxes payable                                                                                                        11,324              16,358
     Current portion of deferred revenue                                                                                        343,412             346,075
     Current debt obligation                                                                                                     19,900              19,900
           Total current liabilities                                                                                            469,159             491,204
Long-term liabilities:
     Deferred revenue, net of current portion                                                                                     34,853             36,679
     Non-current deferred taxes                                                                                                   47,706             59,149
     Non-current operating lease liabilities                                                                                     111,102            115,071
     Other long-term liabilities                                                                                                 101,590            115,021
     Long-term debt, net of current portion                                                                                    1,879,936          1,882,672
           Total liabilities                                                                                                   2,644,346          2,699,796
Commitments and contingencies (Note 8)
Stockholders’ equity:
Common stock, $0.001 par value: 1,000,000,000 shares authorized and 315,403,617 and 313,039,222 shares issued
and outstanding as of March 31, 2021 and December 31, 2020, respectively                                                               315              313
Preferred stock, $0.001 par value: 50,000,000 shares authorized and no shares issued and outstanding as of March 31,
2021 and December 31, 2020, respectively                                                                                               -                  -
     Additional paid-in capital                                                                                                3,124,493          3,112,106
     Accumulated other comprehensive income                                                                                       61,462            127,212
     Accumulated deficit                                                                                                       (236,104)          (228,944)
           Total stockholders’ equity                                                                                          2,950,166          3,010,687
           Total liabilities and stockholders’ equity                                                                  $       5,594,512 $        5,710,483

                         The accompanying notes are an integral part of these condensed consolidated financial statements.



                                                                               5
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 7 of 39




                                                                SolarWinds Corporation
                                                    Condensed Consolidated Statements of Operations
                                                      (In thousands, except per share information)
                                                                      (Unaudited)
                                                                                                                    Three Months Ended March 31,
                                                                                                                       2021             2020
Revenue:
  Subscription                                                                                                  $         108,988 $        93,635
  Maintenance                                                                                                             123,040         116,349
     Total recurring revenue                                                                                              232,028         209,984
  License                                                                                                                  24,874          36,966
     Total revenue                                                                                                        256,902         246,950
Cost of revenue:
  Cost of recurring revenue                                                                                                26,958          22,501
  Amortization of acquired technologies                                                                                    43,121          44,492
     Total cost of revenue                                                                                                 70,079          66,993
Gross profit                                                                                                              186,823         179,957
Operating expenses:
  Sales and marketing                                                                                                       83,297         72,378
  Research and development                                                                                                  37,761         31,845
  General and administrative                                                                                                47,710         29,755
  Amortization of acquired intangibles                                                                                      20,057         18,296
       Total operating expenses                                                                                           188,825         152,274
Operating income (loss)                                                                                                    (2,002)         27,683
Other income (expense):
  Interest expense, net                                                                                                  (16,174)         (24,095)
  Other income (expense), net                                                                                                 127            (758)
       Total other income (expense)                                                                                      (16,047)         (24,853)
Income (loss) before income taxes                                                                                        (18,049)            2,830
  Income tax expense (benefit)                                                                                           (10,889)            2,415
Net income (loss)                                                                                               $         (7,160) $            415
Net income (loss) available to common stockholders                                                              $         (7,160) $           412
Net income (loss) available to common stockholders per share:
 Basic earnings (loss) per share                                                                                $            (0.02) $              -
 Diluted earnings (loss) per share                                                                              $            (0.02) $              -
Weighted-average shares used to compute net income (loss) available to common stockholders per share:
 Shares used in computation of basic earnings (loss) per share                                                            314,246         308,937
 Shares used in computation of diluted earnings (loss) per share                                                          314,246         312,865

                         The accompanying notes are an integral part of these condensed consolidated financial statements.



                                                                              6
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 8 of 39




                                                             SolarWinds Corporation
                                         Condensed Consolidated Statements of Comprehensive Income (Loss)
                                                                  (In thousands)
                                                                    (Unaudited)
                                                                                                                    Three Months Ended March 31,
                                                                                                                       2021             2020
Net income (loss)                                                                                               $         (7,160) $           415
Other comprehensive income (loss):
     Foreign currency translation adjustment                                                                             (65,750)         (30,429)
Other comprehensive income (loss)                                                                                        (65,750)         (30,429)
Comprehensive income (loss)                                                                                     $        (72,910) $       (30,014)


                         The accompanying notes are an integral part of these condensed consolidated financial statements.




                                                                        7
                  Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 9 of 39




                                                              SolarWinds Corporation
                                               Condensed Consolidated Statements of Stockholders' Equity
                                                                    (In thousands)
                                                                      (Unaudited)


                                                                                               Three Months Ended March 31, 2021
                                                                                                               Accumulated
                                                                      Common Stock           Additional           Other                                 Total
                                                                                              Paid-in         Comprehensive        Accumulated      Stockholders’
                                                                   Shares      Amount         Capital         Income (Loss)           Deficit          Equity
Balance at December 31, 2020                                       313,039 $         313 $     3,112,106 $           127,212 $        (228,944) $      3,010,687
 Foreign currency translation adjustment                                 -             -               -            (65,750)                  -         (65,750)
 Net loss                                                                -             -               -                   -            (7,160)           (7,160)
 Comprehensive loss                                                                                                                                     (72,910)
 Exercise of stock options                                              10             -               11                  -                  -                11
 Restricted stock units issued, net of shares withheld for taxes     1,319             1          (8,398)                  -                  -           (8,397)
 Issuance of stock                                                     820             1              462                  -                  -               463
 Issuance of stock under employee stock purchase plan                  216             -            3,129                  -                  -             3,129
 Stock-based compensation                                                -             -           17,183                  -                  -            17,183
Balance at March 31, 2021                                          315,404 $         315 $     3,124,493 $            61,462 $        (236,104) $      2,950,166



                                                                                               Three Months Ended March 31, 2020
                                                                                                               Accumulated
                                                                      Common Stock           Additional           Other                                 Total
                                                                                              Paid-in         Comprehensive        Accumulated      Stockholders’
                                                                   Shares      Amount         Capital         Income (Loss)           Deficit          Equity
Balance at December 31, 2019                                       308,290 $         308 $     3,041,880 $           (5,247) $        (387,419) $      2,649,522
 Foreign currency translation adjustment                                 -             -               -            (30,429)                  -         (30,429)
 Net income                                                              -             -               -                   -                415               415
 Comprehensive loss                                                                                                                                     (30,014)
 Exercise of stock options                                              59             -               51                  -                  -                51
 Restricted stock units issued, net of shares withheld for taxes       276             -          (1,548)                  -                  -           (1,548)
 Issuance of stock                                                   1,105             2              627                  -                  -               629
 Issuance of stock under employee stock purchase plan                  161             -            2,357                  -                  -             2,357
 Stock-based compensation                                                -             -           11,367                  -                  -            11,367
Balance at March 31, 2020                                          309,891 $         310 $     3,054,734 $          (35,676) $        (387,004) $      2,632,364




                          The accompanying notes are an integral part of these condensed consolidated financial statements.




                                                                               8
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 10 of 39




                                                                 SolarWinds Corporation
                                                      Condensed Consolidated Statements of Cash Flows
                                                                      (In thousands)
                                                                        (Unaudited)
                                                                                                                            Three Months Ended March 31,
                                                                                                                               2021             2020
Cash flows from operating activities
Net income (loss)                                                                                                       $         (7,160) $           415
Adjustments to reconcile net income (loss) to net cash provided by operating activities:
 Depreciation and amortization                                                                                                     69,685           67,768
 Provision for losses on accounts receivable                                                                                          696            3,014
 Stock-based compensation expense                                                                                                  17,063           11,268
 Amortization of debt issuance costs                                                                                                2,239            2,288
 Deferred taxes                                                                                                                   (8,985)          (8,744)
 (Gain) loss on foreign currency exchange rates                                                                                   (1,041)              983
 Other non-cash expenses (benefits)                                                                                                 2,268            (190)
Changes in operating assets and liabilities, net of assets acquired and liabilities assumed in business combinations:
 Accounts receivable                                                                                                              (4,076)          (4,084)
 Income taxes receivable                                                                                                             (71)            (583)
 Prepaid and other assets                                                                                                        (13,190)          (4,092)
 Accounts payable                                                                                                                   1,520          (3,047)
 Accrued liabilities and other                                                                                                   (15,310)          (5,800)
 Accrued interest payable                                                                                                              (3)            (45)
 Income taxes payable                                                                                                            (17,467)            4,566
 Deferred revenue                                                                                                                     763           14,739
 Other long-term liabilities                                                                                                             -            (85)
   Net cash provided by operating activities                                                                                       26,931           78,371
Cash flows from investing activities
 Purchases of property and equipment                                                                                              (5,806)          (6,536)
 Purchases of intangible assets                                                                                                   (2,170)          (1,694)
 Acquisitions, net of cash acquired                                                                                                   447                -
   Net cash used in investing activities                                                                                          (7,529)          (8,230)
Cash flows from financing activities
 Proceeds from issuance of common stock under employee stock purchase plan                                                          3,129            2,357
 Repurchase of common stock and incentive restricted stock                                                                        (8,588)          (1,571)
 Exercise of stock options                                                                                                             11               51
 Repayments of borrowings from credit agreement                                                                                   (4,975)          (4,975)
   Net cash used in financing activities                                                                                         (10,423)          (4,138)
Effect of exchange rate changes on cash and cash equivalents                                                                      (5,125)          (2,420)
 Net increase in cash and cash equivalents                                                                                          3,854           63,583
Cash and cash equivalents
 Beginning of period                                                                                                              370,498         173,372
 End of period                                                                                                          $         374,352 $       236,955

Supplemental disclosure of cash flow information
 Cash paid for interest                                                                                                 $          13,993 $        21,972
 Cash paid for income taxes                                                                                             $          14,408 $          6,035

                           The accompanying notes are an integral part of these condensed consolidated financial statements.



                                                                                   9
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 11 of 39

                                                               SolarWinds Corporation
                                        Notes to Condensed Consolidated Financial Statements (Unaudited)




1. Organization and Nature of Operations

SolarWinds Corporation, a Delaware corporation, and its subsidiaries (“Company”, “we,” “us” and “our”) is a leading provider of information
technology, or IT, infrastructure management software. Our products give organizations worldwide, regardless of type, size or IT infrastructure
complexity, the power to monitor and manage the performance of their IT environments, whether on-premise, in the cloud, or in hybrid infrastructure
models. Our approach, which we refer to as the SolarWinds Model, combines powerful, scalable, affordable, easy to use products with high-
velocity, low-touch sales. We’ve built our business to enable the technology professionals who use our products to manage “all things IT.” Our
range of customers has expanded over time to include network and systems engineers, database administrators, storage administrators, DevOps
and service desk professionals, as well as managed service providers, or MSPs. Our SolarWinds Model enables us to sell our products for use in
organizations ranging in size from very small businesses to large enterprises.

2. Summary of Significant Accounting Policies

We prepared our interim condensed consolidated financial statements in conformity with United States of America generally accepted accounting
principles, or GAAP, and the reporting regulations of the Securities and Exchange Commission, or the SEC. They do not include all of the
information and footnotes required by GAAP for complete financial statements. The accompanying condensed consolidated financial statements
include the accounts of SolarWinds Corporation and the accounts of its wholly owned subsidiaries. We have eliminated all intercompany balances
and transactions.
The interim financial information is unaudited, but reflects all normal adjustments that are, in our opinion, necessary to provide a fair statement of
results for the interim periods presented. This interim information should be read in conjunction with the audited consolidated financial statements
in our Annual Report on Form 10-K for the year ended December 31, 2020.
Potential Spin-Off of N-able Business
On August 6, 2020, we announced that our board of directors has authorized management to explore a potential spin-off of our N‑able business into
a newly created and separately traded public company, and on March 30, 2021, we announced the public filing with the SEC of a Form 10
registration statement with respect to the potential spin-off. If completed, the standalone entity would provide broad cloud-based software
solutions for MSPs, enabling them to support digital transformation and growth within small and medium-sized enterprises, or SMEs. SolarWinds
would retain its Core IT Management business focused primarily on selling software and cloud-based services to corporate IT organizations. We
believe that, if completed, the potential spin-off would allow each company to more effectively pursue its distinct operating priorities, strategies and
capital allocation policies, while also allowing shareholders to separately evaluate and value the companies on their distinct markets, strategies and
performance. If we proceed with the spin-off, it would be intended to be structured as a tax-free, pro-rata distribution to all SolarWinds shareholders
as of a record date to be determined by the board of directors of SolarWinds. If completed, upon effectiveness of the transaction, SolarWinds
shareholders would own shares of both companies. Completion of any spin-off would be subject to various conditions, including final approval of
our board of directors, and there can be no assurance that the potential spin-off will be completed in the manner described above, or at all.
Spin-off costs incurred were $
9.9 million during the three months ended March 31, 2021 which are primarily included in general and administrative expense in the condensed
consolidated statements of operations. Spin-off costs include legal, accounting and advisory fees, implementation and integration costs,
duplicative costs for subscriptions and information technology systems, employee and contract costs and other incremental separation costs
related to the potential spin-off of the N-able business.
Use of Estimates
The preparation of financial statements in conformity with GAAP requires our management to make estimates and assumptions that affect the
reported amounts and the disclosure of assets and liabilities at the date of the financial statements and the reported amounts of revenue and
expenses during the reporting periods. The actual results that we experience may differ materially from our estimates. The accounting estimates that
require our most significant, difficult and subjective judgments include:
•the valuation of goodwill, intangibles, long-lived assets and contingent consideration;
•revenue recognition;
•stock-based compensation;
•income taxes; and



                                                                          10
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 12 of 39

                                                                SolarWinds Corporation
                                           Notes to Condensed Consolidated Financial Statements (Unaudited)



•loss contingencies.

Recently Adopted Accounting Pronouncements
There have been no recent accounting pronouncements or changes in accounting pronouncements that are expected to have a material impact on
our consolidated financial position, results of operations, or cash flows.
Fair Value Measurements
We apply the authoritative guidance on fair value measurements for financial assets and liabilities that are measured at fair value on a recurring
basis and non-financial assets and liabilities, such as goodwill, intangible assets and property, plant and equipment that are measured at fair value
on a non-recurring basis.
The guidance establishes a three-tiered fair value hierarchy that prioritizes inputs to valuation techniques used in fair value calculations. The three
levels of inputs are defined as follows:
Level 1: Unadjusted quoted prices for identical assets or liabilities in active markets accessible by us.
Level 2: Inputs that are observable in the marketplace other than those inputs classified as Level 1.
Level 3: Inputs that are unobservable in the marketplace and significant to the valuation.
See Note 4. Fair Value Measurements for a summary of our financial instruments accounted for at fair value on a recurring basis. The carrying
amounts reported in our consolidated balance sheets for cash, accounts receivable, accounts payable and other accrued expenses approximate fair
value due to relatively short periods to maturity.

Accumulated Other Comprehensive Income (Loss)

Changes in accumulated other comprehensive income (loss) by component are summarized below:
                                                                                                                       Foreign         Accumulated
                                                                                                                      Currency             Other
                                                                                                                     Translation      Comprehensive
                                                                                                                     Adjustments       Income (Loss)
                                                                                                                              (in thousands)
Balance at December 31, 2020                                                                                     $         127,212 $             127,212
   Other comprehensive gain (loss) before reclassification                                                                (65,750)              (65,750)
   Amount reclassified from accumulated other comprehensive income (loss)                                                        -                     -
 Net current period other comprehensive income (loss)                                                                     (65,750)              (65,750)
Balance at March 31, 2021                                                                                        $          61,462 $              61,462




Deferred Revenue
Details of our total deferred revenue balance was as follows:
                                                                                                                                          Total Deferred
                                                                                                                                            Revenue
                                                                                                                                          (in thousands)
Balance at December 31, 2020                                                                                                          $           382,754
   Deferred revenue recognized                                                                                                                  (131,972)
   Additional amounts deferred                                                                                                                    127,483
Balance at March 31, 2021                                                                                                             $           378,265


We expect to recognize revenue related to these remaining performance obligations as of March 31, 2021 as follows:
                                                                                                 Revenue Recognition Expected by Period
                                                                                                     Less than 1                        More than
                                                                                       Total             year          1-3 years         3 years
                                                                                                             (in thousands)
Expected recognition of deferred revenue                                          $       378,265 $         343,412 $          34,495 $              358




                                                                            11
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 13 of 39

                                                                  SolarWinds Corporation
                                              Notes to Condensed Consolidated Financial Statements (Unaudited)



Deferred Commissions
Details of our deferred commissions balance was as follows:
                                                                                                                                       (in thousands)
Balance at December 31, 2020                                                                                                          $           14,801
   Commissions capitalized                                                                                                                         2,000
   Amortization recognized                                                                                                                       (1,129)
Balance at March 31, 2021                                                                                                             $           15,672

                                                                                                                      March 31,           December 31,
                                                                                                                       2021                   2020
                                                                                                                            (in thousands)
Classified as:
   Current                                                                                                       $           4,143 $              3,824
   Non-current                                                                                                              11,529               10,977
Total deferred commissions                                                                                       $          15,672 $             14,801



Disaggregation of Revenue
The following table summarizes our revenue by product group:
                                                                                                                     Three Months Ended March 31,
                                                                                                                        2021             2020
                                                                                                                            (in thousands)
Core IT Management product revenue                                                                               $         173,856 $            173,737
N-able product revenue                                                                                                      83,046               73,213
Total revenue                                                                                                    $         256,902 $            246,950


Cost of Revenue
Amortization of Acquired Technologies. Amortization of acquired technologies included in cost of revenue relate to our licensed products and
subscription products as follows:

                                                                                                                     Three Months Ended March 31,
                                                                                                                        2021             2020
                                                                                                                            (in thousands)
Amortization of acquired license technologies                                                                    $          37,336 $             35,572
Amortization of acquired subscription technologies                                                                           5,785                8,920
Total amortization of acquired technologies                                                                      $          43,121 $             44,492


3. Goodwill

The following table reflects the changes in goodwill for the three months ended March 31, 2021:

                                                                                                                                      (in thousands)
Balance at December 31, 2020                                                                                                      $           4,249,402
    Foreign currency translation and other adjustments                                                                                         (57,074)
Balance at March 31, 2021                                                                                                         $           4,192,328




                                                                            12
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 14 of 39

                                                                SolarWinds Corporation
                                         Notes to Condensed Consolidated Financial Statements (Unaudited)




4. Fair Value Measurements

The following table summarizes the fair value of our financial assets that were measured on a recurring basis as of March 31, 2021 and December 31,
2020. There have been no transfers between fair value measurement levels during the three months ended March 31, 2021.

                                                                                          Fair Value Measurements at
                                                                                             March 31, 2021 Using
                                                                           Quoted Prices in       Significant
                                                                            Active Markets           Other           Significant
                                                                             for Identical        Observable       Unobservable
                                                                                Assets               Inputs            Inputs
                                                                               (Level 1)           (Level 2)          (Level 3)                   Total
                                                                                                     (in thousands)
Money market funds                                                        $             130,000 $                     - $                - $         130,000
Trading security                                                                              -                       -              5,287             5,287
Total assets                                                              $             130,000 $                     - $            5,287 $         135,287


                                                                                          Fair Value Measurements at
                                                                                           December 31, 2020 Using
                                                                           Quoted Prices in       Significant
                                                                            Active Markets           Other           Significant
                                                                             for Identical        Observable       Unobservable
                                                                                Assets               Inputs            Inputs
                                                                               (Level 1)           (Level 2)          (Level 3)                   Total
                                                                                                     (in thousands)
Money market funds                                                        $             160,000 $                     - $                - $         160,000
Trading security                                                                              -                       -              5,238             5,238
Total assets                                                              $             160,000 $                     - $            5,238 $         165,238


As of March 31, 2021 and December 31, 2020, the carrying value of our long-term debt approximates its estimated fair value as the interest rate on
the debt agreements is adjusted for changes in the market rates. See Note 5. Debt for additional information regarding our debt.

5. Debt

The following table summarizes information relating to our debt:

                                                                                              March 31,                              December 31,
                                                                                                2021                                     2020
                                                                                       Amount       Effective Rate              Amount       Effective Rate
                                                                                                      (in thousands, except interest rates)
Revolving credit facility                                                          $             -                  -% $                  -                  -%
First Lien Term Loan (as amended) due Feb 2024                                           1,925,325               2.86%            1,930,300               2.90%
   Total principal amount                                                                1,925,325                                1,930,300
Unamortized discount and debt issuance costs                                              (25,489)                                 (27,728)
   Total debt                                                                            1,899,836                                1,902,572
Less: Current portion of long-term debt                                                   (19,900)                                 (19,900)
   Total long-term debt                                                            $     1,879,936                          $     1,882,672


Senior Secured First Lien Credit Facilities
Our first lien credit agreement, as amended, or First Lien Credit Agreement, provides for senior secured first lien credit facilities, consisting of the
following as of March 31, 2021:
•a $1.99 billion U.S. dollar term loan, or First Lien Term Loan, with a final maturity date of February 5, 2024; and



                                                                              13
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 15 of 39

                                                                   SolarWinds Corporation
                                            Notes to Condensed Consolidated Financial Statements (Unaudited)



•a $117.5 million revolving credit facility (with a letter of credit sub-facility in the amount of $35.0 million), or the Revolving Credit Facility, consisting
of (i) a $100.0 million multicurrency tranche and (ii) a $17.5 million tranche available only in U.S. dollars, with a final maturity date of February 5,
2022.
Borrowings under our Revolving Credit Facility bear interest at a floating rate which is, at our option, either (1) a Eurodollar rate for a specified
interest period plus an applicable margin of 2.50% or (2) a base rate plus an applicable margin of 1.50%, respectively. The Eurodollar rate applicable
to the Revolving Credit Facility is subject to a “floor” of 0.0%.
Borrowings under our First Lien Term Loan bear interest at a floating rate which is, at our option, either (1) a Eurodollar rate for a specified interest
period plus an applicable margin of 2.75% or (2) a base rate plus an applicable margin of 1.75%, respectively. The Eurodollar rate applicable to the
First Lien Term Loan is subject to a “floor” of 0.0%.
The Eurodollar rate is equal to an adjusted London Interbank Offered Rate, or LIBOR, for a one-, two-, three- or six-month interest period with a
LIBOR floor of
0%. The base rate for any day is a fluctuating rate per annum equal to the highest of (a) the rate of interest in effect for such day as publicly
announced by Credit Suisse as its “prime rate” and (b) the federal funds effective rate in effect on such day plus 0.50% and (c) the one-month
adjusted LIBOR plus 1.0% per annum.
The First Lien Term Loan requires equal quarterly repayments equal to 0.25% of the original principal amount.
In addition to paying interest on loans outstanding under the Revolving Credit Facility and the First Lien Term Loan, we are required to pay a
commitment fee of 0.50% per annum of unused commitments under the Revolving Credit Facility. The commitment fee is subject to a reduction to
0.375% per annum based on our first lien net leverage ratio.
The First Lien Credit Agreement contains a number of covenants that, among other things, restrict, subject to certain exceptions, our ability to:
incur additional indebtedness; incur liens; engage in mergers, consolidations, liquidations or dissolutions; pay dividends and distributions on, or
redeem, repurchase or retire our capital stock; and make certain investments, acquisitions, loans, or advances. In addition, the terms of the First
Lien Credit Agreement include a financial covenant which requires that, at the end of each fiscal quarter, if the aggregate amount of borrowings
under the Revolving Credit Facility exceeds 35% of the aggregate commitments under the Revolving Credit Facility, our first lien net leverage ratio
cannot exceed 7.40 to 1.00. The First Lien Credit Agreement also contains certain customary representations and warranties, affirmative covenants
and events of default. As of March 31, 2021, we were in compliance with all covenants of the First Lien Credit Agreement.

6. Earnings (Loss) Per Share

A reconciliation of the number of shares in the calculation of basic and diluted earnings (loss) per share follows:

                                                                                                                              Three Months Ended March 31,
                                                                                                                                 2021             2020
                                                                                                                                     (in thousands)
Basic earnings (loss) per share
Numerator:
 Net income (loss)                                                                                                        $         (7,160) $             415
     Earnings allocated to unvested restricted stock                                                                                      -                (3)
 Net income (loss) available to common stockholders                                                                       $         (7,160) $             412
Denominator:
 Weighted-average common shares outstanding used in computing basic earnings (loss) per share                                       314,246           308,937

Diluted earnings (loss) per share
Numerator:
 Net income (loss) available to common stockholders                                                                       $         (7,160) $             412
Denominator:
 Weighted-average shares used in computing basic earnings (loss) per share                                                          314,246           308,937
    Add dilutive impact of employee equity plans                                                                                          -             3,928
  Weighted-average shares used in computing diluted earnings (loss) per share                                                       314,246           312,865




                                                                                14
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 16 of 39

                                                                 SolarWinds Corporation
                                          Notes to Condensed Consolidated Financial Statements (Unaudited)



The following weighted-average outstanding shares of common stock equivalents were excluded from the computation of the diluted net income
(loss) per share attributable to common stockholders for the periods presented because their effect would have been anti-dilutive or for which the
performance condition had not been met at the end of the period:

                                                                                                                      Three Months Ended March 31,
                                                                                                                         2021             2020
                                                                                                                              (in thousands)
Stock options to purchase common stock                                                                                         1,107               247
Performance-based stock options to purchase common stock                                                                         130                84
Non-vested restricted stock incentive awards                                                                                     662             1,669
Performance-based non-vested restricted stock incentive awards                                                                     8               845
Restricted stock units                                                                                                        10,927             5,650
Performance stock units                                                                                                          205               677
Employee stock purchase plan                                                                                                     213               177
   Total anti-dilutive shares                                                                                                 13,252             9,349


The calculation of diluted earnings (loss) per share requires us to make certain assumptions related to the use of proceeds that would be received
upon the assumed exercise of stock options, purchase of restricted stock or proceeds from the employee stock purchase plan.

7. Income Taxes

For the three months ended March 31, 2021 and 2020, we recorded income tax benefit of $
10.9 million and income tax expense of $2.4 million, respectively, resulting in an effective tax rate of 60.3% and 85.3%, respectively. The decrease in
the effective tax rate for the three months ended March 31, 2021 compared to the same period in 2020 was primarily due to a decrease in income
before income taxes and the reversal of uncertain tax positions in the amount of $6.1 million and related accrued interest in the amount of $2.7
million resulting from an IRS settlement agreement entered into during the quarter.
Our policy is to include interest and penalties related to unrecognized tax benefits as a component of income tax expense. At March 31, 2021, we
had accrued interest and penalties related to unrecognized tax benefits of approximately $2.6 million.
We file U.S., state and foreign income tax returns in jurisdictions with varying statutes of limitations. The 2012 through 2020 tax years generally
remain open and subject to examination by federal, state and foreign tax authorities. We are currently under examination by the IRS for the tax years
2013 through the period ending February 2016. During the three months ended March 31, 2021, we finalized a settlement agreement with the IRS for
the tax years 2011 to 2012. We are under audit by the Indian Tax Authority for the 2014 and 2017 tax years. We are currently under audit by the
California Franchise Tax Board for the 2012 through 2014 tax years, the Massachusetts Department of Revenue for the 2015 through February 2016
tax years and the Texas Comptroller for the 2015 through 2018 tax years. We are not currently under audit in any other taxing jurisdictions.

8. Commitments and Contingencies

Cyber Incident
On December 14, 2020, we announced that we had been the victim of a cyberattack on our Orion Software Platform and internal systems, or the
Cyber Incident. Together with outside security professionals and other third parties, we are conducting investigations into the Cyber Incident
which we are close to completing.
Our investigations to date revealed that as part of this attack, malicious code, or Sunburst, was injected into builds of our Orion Software Platform
that we released between March 2020 and June 2020. We released remediations for the versions of our Orion Software Platform known to be
affected by Sunburst and have taken and expect to continue to take extensive efforts to support and protect our customers.
Expenses Incurred
For the three months ended March 31, 2021, we recorded $20.4 million of pretax gross expenses related to the Cyber Incident, partially offset by $
10.2 million of expected insurance proceeds for costs we believe are reimbursable and probable of recovery under our insurance coverage, for pretax
net expenses of $10.2 million. We have included $0.8 million of these gross expenses in cost of recurring revenue, $0.8 million in sales and marketing
expense and $18.8 million in general and administrative expense in the condensed consolidated statements of operations for the three months
ended March 31, 2021.



                                                                          15
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 17 of 39

                                                              SolarWinds Corporation
                                        Notes to Condensed Consolidated Financial Statements (Unaudited)



General and administrative expense is presented net of insurance proceeds in the condensed consolidated statements of operations. Expenses
include costs to investigate and remediate the Cyber Incident, and legal and other professional services related thereto, and consulting services
being provided to customers at no charge, all of which were expensed as incurred.
Litigation, Claims and Government Investigations
As a result of the Cyber Incident, we are subject to numerous lawsuits and investigations. Multiple class action lawsuits alleging, among other
things, violations of the federal securities laws are pending against us and certain of our current and former officers. The complainants seek
certification of a class of all persons who purchased or otherwise acquired our securities during set periods of time and unspecified monetary
damages, costs and attorneys’ fees. In addition, a shareholder derivative action, purportedly on behalf of the Company, is pending in the Western
District of Texas asserting breach of duty and other claims against certain of our current and former officers and directors in connection with the
cyberattack. We dispute the allegations in these complaints and intend to defend against the claims.
In addition, there are underway numerous investigations and inquiries by domestic and foreign law enforcement and other governmental
authorities related to the Cyber Incident, including from the Department of Justice, the Securities and Exchange Commission, and various state
Attorneys General. We are cooperating and providing information in connection with these investigations and inquiries and are incurring, and in
future periods expect to incur, costs and other expenses in connection with these investigations and inquiries.
While we believe it is reasonably possible that we could incur losses associated with these proceedings and investigations, it is not possible to
estimate the amount of any loss or range of possible loss that might result from adverse judgments, settlements, penalties or other resolutions of
such proceedings and investigations based on the early stage thereof, the fact that alleged damages have not been specified, the uncertainty as to
the certification of a class or classes and the size of any certified class, as applicable, and the lack of resolution on significant factual and legal
issues. The Company will continue to evaluate information as it becomes known and will record an estimate for losses at the time or times when it is
both probable that a loss has been incurred and the amount of the loss is reasonably estimable. Losses associated with any adverse judgments,
settlements, penalties or other resolutions of such proceedings and investigations could be material to our business, results of operations, financial
condition or cash flows in future periods.
Additional lawsuits and claims related to the Cyber Incident may be asserted by or on behalf of customers, stockholders or others seeking damages
or other related relief and additional inquiries from governmental agencies may be received or investigations by governmental agencies
commenced.
Insurance Coverage
We maintain $15 million of cybersecurity insurance coverage to limit our exposure to losses such as those related to the Cyber Incident. As of
March 31, 2021, we recorded a loss recovery asset of $9.2 million for insurance proceeds deemed probable of recovery which is included in prepaid
and other current assets in our condensed consolidated balance sheet and received payments of $1.0 million for costs incurred.
Other Matters
In addition to the Cyber Incident described above, from time to time we are involved in litigation arising from the normal course of business. In
management's opinion, this litigation is not expected to have a material adverse effect on our consolidated financial condition, results of operations
or cash flows.



                                                                          16
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 18 of 39




Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations
The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the condensed
consolidated financial statements and related notes thereto included elsewhere in this Quarterly Report on Form 10-Q. In addition to historical
condensed consolidated financial information, the following discussion contains forward-looking statements that reflect our plans, estimates
and beliefs. Our actual results could differ materially and adversely from those anticipated in the forward-looking statements. Please see the
section entitled “Safe Harbor Cautionary Statement” above and the risk factors discussed in our Annual Report on Form 10-K for the year
ended December 31, 2020 for a discussion of the uncertainties, risks and assumptions associated with these statements. The following discussion
and analysis also includes a discussion of certain non-GAAP financial measures. For a description and reconciliation of the non-GAAP
measures discussed in this section, see “Non-GAAP Financial Measures.”

Overview
SolarWinds is a leading provider of information technology, or IT, infrastructure management software. Our products give organizations worldwide,
regardless of type, size or IT infrastructure complexity, the power to monitor and manage the performance of their IT environments, whether on-
premise, in the cloud, or in hybrid models. We combine powerful, scalable, affordable, easy to use products with a high-velocity, low-touch sales
model to grow our business while also generating significant cash flow.
We offer a broad portfolio of infrastructure location-agnostic products to monitor and manage network, systems, desktop, application, storage,
database, website infrastructures and IT service desks. We intend to continue to innovate and invest in areas of product development that bring
new products to market and enhance the functionality, ease of use and integration of our current products. We believe this will strengthen the
overall value proposition of our products in any IT environment.
On February 5, 2016, we were acquired by affiliates of Silver Lake Group, L.L.C and Thoma Bravo, LLC in a take private transaction, or the Take
Private. We applied purchase accounting on the date of the Take Private. In October 2018, we completed our initial public offering, or IPO, and once
again become a publicly traded company.
Cyber Incident
As previously disclosed, on December 14, 2020, we announced that we had been the victim of a cyberattack on our Orion Software Platform and
internal systems, or the “Cyber Incident.” Together with outside security professionals and other third parties, we have been conducting
investigations into the Cyber Incident, and are providing an update on our investigations to date.
Investigative Update
Impacted Customers. At the earliest stages of our investigation, we reported up to 18,000 customers could potentially have been vulnerable to
SUNBURST, based on our records of the total number of customer downloads of the specific, impacted versions of our Orion Platform products.
We now estimate that the actual number of customers who were hacked through SUNBURST to be fewer than 100. It’s important to note that this
group of up to 18,000 downloads includes two significant groups that could not have been affected by SUNBURST due to the inability of the
malicious code to contact the threat actor command-and-control server: (1) those customers who did not install the downloaded version and (2)
those customers who did install the affected version, but only did so on a server without access to the internet. Among a third group of customers,
those whose affected servers accessed the internet, we believe, based on sample DNS data, only a very small proportion saw any activity with the
command-and-control server deployed by the threat actor. This statistical analysis of the same DNS data leads to our belief that fewer than 100
customers had servers that communicated with the threat actor.
Orion Supply Chain Attack. Our investigations to date have revealed that the threat actor employed novel and sophisticated techniques indicative
of a nation state actor and consistent with the goal of cyber espionage via a supply-chain attack. Through the use of the novel SUNSPOT code
injector that we discovered in our investigation, the threat actor surreptitiously injected the SUNBURST malicious code solely into builds of the
Orion Software Platform. The threat actor undertook a test run of its ability to inject code into builds of the Orion Software Platform in October 2019,
months prior to initiating the actual SUNBURST injection into builds of our Orion Software Platform that we released between March and June
2020. We have not identified Sunburst in any of our more than 70 non-Orion products and tools, including those of our N-able business.
Shared IT Environment Activities. While we do not know precisely when or how the threat actor first gained access to our environment, our
investigations have uncovered evidence that the threat actor compromised credentials and conducted research and surveillance in furtherance of
its objectives through persistent access to our software development environment and internal systems, including our Office 365 environment, for
at least nine months prior to initiating the test run in October 2019. We also have found evidence that causes us to believe that the threat actor
exfiltrated certain information as part of its research and surveillance. The threat actor created and moved files that we believe contained source
code for both Orion and non-Orion



                                                                          17
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 19 of 39




products, although we are unable to determine the actual contents of those files. In addition, the threat actor created and moved additional files,
including a file that may have contained data supporting our customer portal application. Although we are unable to determine the actual contents
of the files, the information included in our customer portal databases does not contain highly sensitive personal information, such as credit card,
social security, passport or bank account numbers, but contains other information such as corporate customer name, business email addresses,
business billing addresses, encrypted portal login credentials, IP addresses downloading any software and MAC addresses of the registered Orion
servers. Our investigations have also revealed that the threat actor accessed the email accounts of certain of our personnel, some of which
contained information related to current or former employees and customers. We are currently in the process of identifying all personal information
contained in the emails of these accounts and expect to provide notices to any impacted individuals and other parties as appropriate. The threat
actor also moved files to a jump server, which we believe was intended to facilitate exfiltration of the files out of our environment.
Remediation and Secure by Design. We, together with our partners, have undertaken extensive measures to investigate, contain, eradicate, and
remediate the Cyber Incident. At this time, we have substantially completed this process and believe the threat actor is no longer active in our
environments. As part of our “Secure by Design” initiative, we are working with industry experts to implement enhanced security practices
designed to further strengthen and protect our products and environment against these and other types of attacks in the future. To that end, we are
further securing our environment and systems, adopting zero trust and least privilege access mechanisms and addressing the possible risks
associated with third-party applications access. Additionally, we have made significant progress in redesigning our automated build process to
help ensure the security and integrity of the code for our products and that no insertions or alterations have occurred during the build process as
happened with SUNSPOT and SUNBURST. We see an opportunity to help lead an industry-wide effort we believe will position SolarWinds as a
model for secure software environments, development processes, and products.
Expenses
For the three months ended March 31, 2021, we recorded $20.4 million of pretax gross expenses related to the Cyber Incident, partially offset by
$10.2 million of expected insurance proceeds for costs we believe are reimbursable and probable of recovery under our insurance coverage, for
pretax net expenses of $10.2 million. We have included $0.8 million of these gross expenses in cost of recurring revenue, $0.8 million in sales and
marketing expense and $18.8 million in general and administrative expense in the condensed consolidated statements of operations for the three
months ended March 31, 2021. General and administrative expense is presented net of insurance proceeds in the condensed consolidated
statements of operations. Expenses include costs to investigate and remediate the Cyber Incident, and legal and other professional services related
thereto, and consulting services being provided to customers at no charge, all of which were expensed as incurred. These expenses do not include
the $20 to $25 million of expected costs in 2021 associated with our “Secure By Design” initiatives which include costs to enhance our security
measures across our systems and our software development and build environments.
Litigation, Claims and Government Investigations
As a result of the Cyber Incident, we are subject to numerous lawsuits and investigations or inquiries as described in Part I, Item 1A. Risk Factors -
Risks Related to Cybersecurity and the Cyber Incident in our Annual Report on Form 10-K for the year ended December 31, 2020 and Note 8.
Commitments and Contingencies in the Notes to Condensed Consolidated Financial Statements included in Item 1 of Part I of this Quarterly
Report on Form 10-Q. While we will incur costs and other expenses associated with these proceedings and investigations, it is not possible to
estimate the amount of any loss or range of possible loss that might result from adverse judgments, settlements, penalties or other resolutions of
such proceedings and investigations based on the early stage thereof, the fact that alleged damages have not been specified, the uncertainty as to
the certification of a class or classes and the size of any certified class, as applicable, and the lack of resolution on significant factual and legal
issues. We will continue to evaluate information as it becomes known and will record an estimate for losses at the time or times when it is both
probable that a loss has been incurred and the amount of the loss is reasonably estimable.
Future Costs
We expect to incur additional legal and other professional services costs and expenses associated with the Cyber Incident in future periods. We
expect to recognize these expenses as services are received. Costs related to the Cyber Incident that will be incurred in future periods will include
increased expenses associated with ongoing claims, investigations and inquiries, and any new claims, investigations and inquiries, as well as
increased customer support activities and other related matters. We expect to incur increased expenses for insurance, finance, compliance activities,
and to meet increased legal and regulatory requirements. We are also providing, at our cost, free third-party support services to customers related
to the Cyber Incident. Although the ultimate magnitude and timing of expenses or other impacts to our business or reputation related to the Cyber
Incident are uncertain, they could be significant. We also expect to incur increased expenses and capital investments related to our “Secure By
Design” initiatives.



                                                                          18
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 20 of 39




Insurance Coverage
We maintain $15 million of cybersecurity insurance coverage to limit our exposure to losses such as those related to the Cyber Incident. As of
March 31, 2021, we recorded a loss recovery asset of $9.2 million for insurance proceeds deemed probable of recovery which is included in prepaid
and other current assets in our condensed consolidated balance sheet and received payments of $1.0 million for costs incurred.
Impacts of COVID-19
The impact from the rapidly changing market and economic conditions due to the COVID-19 pandemic on our business is uncertain. We initially
responded to the COVID-19 pandemic by executing our business continuity plan and transitioning nearly all of our workforce to a remote working
environment to prioritize the safety of our personnel. Substantially all of our workforce is currently working remotely. Due to the nature of our
business, at this time, we have seen an impact on our financial results, including a decline in license revenue, but do not expect to experience a
significant impact on our financial results due to the COVID-19 pandemic. However, we are unable to predict with a level of precision the longer
term impact it may have on our business, results of operations and financial condition due to numerous uncertainties, including the duration of the
pandemic, actions that may be taken by governmental authorities in response to the pandemic, its impact to the business of our customers and their
end-customers and other factors identified in Part I, Item 1A “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December
31, 2020. We will continue to evaluate the nature and extent of the impact of the COVID-19 pandemic to our business, consolidated results of
operations and financial condition.
Potential Spin-Off of N-able Business
On August 6, 2020, we announced that our board of directors has authorized management to explore a potential spin-off of our N‑able business into
a newly created and separately traded public company, and on March 30, 2021, we announced the public filing with the SEC of a Form 10
registration statement with respect to the potential spin-off. If completed, the standalone entity would provide broad cloud-based software
solutions for managed service providers, or MSPs, enabling them to support digital transformation and growth within small and medium-sized
enterprises, or SMEs. SolarWinds would retain its Core IT Management business focused primarily on selling software and cloud-based services to
corporate IT organizations. We believe that, if completed, the potential spin-off would allow each company to more effectively pursue its distinct
operating priorities, strategies and capital allocation policies, while also allowing stockholders to separately evaluate and value the companies on
their distinct markets, strategies and performance. If we proceed with the spin-off, it would be intended to be structured as a tax-free, pro-rata
distribution to all SolarWinds stockholders as of a record date to be determined by the board of directors of SolarWinds. If completed, upon
effectiveness of the transaction, SolarWinds stockholders would own shares of both companies. Completion of any spin-off would be subject to
various conditions, including final approval of our board of directors, and there can be no assurance that the potential spin-off will be completed in
the manner described above, or at all. If we proceed with the spin-off, we currently are targeting to complete the transaction late in the second
quarter of 2021.
We have incurred significant costs in connection with exploring the potential spin-off transaction of our N‑able business into a newly created and
separately traded public company. Spin-off exploration costs include legal, accounting and advisory fees, implementation and integration costs,
duplicative costs for subscriptions and information technology systems, employee and contractor costs and other incremental separation costs
related to the potential spin-off of the N‑able business. The potential spin-off transaction results in operating expenses that would not otherwise
have been incurred by us in the normal course of our organic business operations. Spin-off exploration costs incurred were $9.9 million during the
three months ended March 31, 2021. We expect to incur additional spin-off exploration costs in future periods, although we expect such costs to
begin to subside in the second half of the year after completion of the spin-off.

First Quarter Financial Highlights
Our approach, which we call the “SolarWinds Model,” is based on our commitment to building a business that is focused on growth and
profitability. Below are our key financial highlights for the three months ended March 31, 2021 as compared to the three months ended March 31,
2020.
Revenue
Our total revenue was $256.9 million and $247.0 million for the three months ended March 31, 2021 and 2020, respectively. Our non-GAAP total
revenue, which excludes the impact of purchase accounting, was $257.0 million and $248.5 million for the three months ended March 31, 2021 and
2020, respectively. Recurring revenue, which consists of subscription and maintenance revenue, represented approximately 90% of our total
revenue for the three months ended March 31, 2021 compared to 85% for the three months ended March 31, 2020. We have increased our recurring
revenue as a result of the growth in our subscription sales and the continued growth of our maintenance revenue.



                                                                         19
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 21 of 39




Our Core IT Management products are targeted for ITOps, DevOps, and IT security professionals and provide hybrid IT performance management
with a deep visibility into applications, databases, IT infrastructures, and the full IT stack, while remaining infrastructure-location agnostic. Core IT
Management product revenue was $173.9 million and $173.7 million for the three months ended March 31, 2021 and 2020, respectively.
Our N‑able products enable MSPs to deploy, manage and secure technologies for their small and medium size business end-customers, as well as
and more efficiently manage their own businesses. N‑able product revenue was $83.0 million and $73.2 million for the three months ended March 31,
2021 and 2020, respectively.
We use Subscription Annual Recurring Revenue, or Subscription ARR, and Total Annual Recurring Revenue, or Total ARR, to evaluate the results
of our recurring revenue model. Subscription ARR represents the annualized recurring value of all active subscription contracts at the end of a
reporting period. As of March 31, 2021, Subscription ARR was $438.4 million, up from $387.0 million as of March 31, 2020. Total ARR represents the
sum of Subscription ARR and the annualized value of all maintenance contracts related to perpetual licenses active at the end of a reporting period.
As of March 31, 2021, Total ARR was $961.3 million, up from $861.6 million as of March 31, 2020, reflecting an increase of 11.6%.
As of March 31, 2021, we had over 320,000 customers. We have a broad and diverse customer base that is not concentrated in any segment or
vertical industry. We define customers as individuals or entities that have purchased one or more of our products under a unique customer
identification number since our inception for our perpetual license products and individuals or entities that have an active subscription for at least
one of our subscription products. Each unique customer identification number constitutes a separate customer regardless of the amount
purchased. We may have multiple purchasers of our products within a single organization, each of which may be assigned a unique customer
identification number and deemed a separate customer.
The SolarWinds Model allows us to both sell to a broad group of potential customers and close large transactions with significant customers.
While some customers may spend as little as $100 with us over a twelve-month period, we had 1,074 customers who spent more than $100,000 with
us for the trailing twelve-month period ended March 31, 2021 as compared to 926 for the twelve-month period ended March 31, 2020.
We expect that the continued growth in the use of public and private clouds, increased outsourcing of IT management services to MSPs and cross-
selling of subscription products into our existing customer base could result in an increase in our subscription revenue. We believe this increase,
coupled with continued growth in maintenance revenue, could cause our recurring revenue to increase as a percentage of total revenue over time.
Our license revenue has declined as a percentage of total revenue primarily due to the higher growth of our recurring revenue, the impact of the
Cyber Incident on our first quarter results as well as the continued impact of the Covid-19 pandemic, and represented approximately 9.7% of our
total revenue in the three months ended March 31, 2021. We expect license revenue to remain flat as a percentage of revenue over time as we grow
our recurring revenue while continuing to invest in international sales growth, new product development and enhancements and increased
productivity and efficiency of our sales and marketing operations.
Profitability
Our net loss for the three months ended March 31, 2021 was $7.2 million compared to net income of $0.4 million for the three months ended March
31, 2020. Our Adjusted EBITDA was $106.5 million and $110.9 million for the three months ended March 31, 2021 and 2020, respectively.
Cash Flow
We have built our business to generate strong cash flow over the long term. For the three months ended March 31, 2021 and 2020, cash flows from
operations were $26.9 million and $78.4 million, respectively. During those periods, our cash flows from operations were reduced by cash payments
for interest on our long-term debt of $14.0 million and $22.0 million, respectively and cash payments for income taxes of $14.4 million and $6.0
million, respectively.
Cyber Incident
The Cyber Incident is expected to negatively impact revenue, profitability and cash flows in 2021 and beyond. Certain of our customers have, and
others may, defer renewals or cancel subscriptions which would have a negative impact on our revenue. In addition, we expect to incur significant
expenses associated with the Cyber Incident in future periods, primarily related to legal proceedings and regulatory investigations, increased
customer support activities and other related matters, and increased costs and expenses for insurance, compliance activities, and to meet increased
legal and regulatory requirements. We also expect to incur increased expenses and capital investments associated with our “Secure By Design”
initiatives in 2021. See Note 8. Commitments and Contingencies in the Notes to Condensed Consolidated Financial Statements in Item 1 of Part I
of this Quarterly Report on Form 10-Q for information related to the legal proceedings and governmental investigations related to



                                                                           20
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 22 of 39




the Cyber Incident. While we will incur costs and other expenses associated with these proceedings and investigations, it is not possible to
estimate the amount of any loss or range of possible loss that might result from adverse judgments, settlements, penalties or other resolutions of
such proceedings and investigations based on the early stage thereof, the fact that alleged damages have not been specified, the uncertainty as to
the certification of a class or classes and the size of any certified class, as applicable, and the lack of resolution on significant factual and legal
issues.

Components of Our Results of Operations
Revenue
Our revenue consists of recurring revenue and perpetual license revenue.
•Recurring Revenue. The significant majority of our revenue is recurring and consists of subscription and maintenance revenue.
▪Subscription Revenue. We primarily derive subscription revenue from fees received for subscriptions to our SaaS offerings, and to a lesser extent,
our time-based license arrangements. Subscription revenue includes sales of our N‑able products as well as our cloud infrastructure, database,
application performance management and IT service management, or ITSM products. We generally recognize revenue ratably over the subscription
term once the service is made available to the customer or when we have the right to invoice for services performed. We generally invoice
subscription agreements monthly based on usage or in advance over the subscription period on either a monthly or annual basis. Our subscription
revenue grows as customers add new subscription products, upgrade the capacity level of their existing subscription products or increase the
usage of their subscription products. Our revenue from N‑able products increases with the addition of end customers served by our MSP
customers, the proliferation of devices managed by those MSPs and the expansion of products used by those MSPs to manage end customers’ IT
infrastructures.
•Maintenance Revenue. We derive maintenance revenue from the sale of maintenance services associated with our perpetual license products.
Perpetual license customers pay for maintenance services based on the products they have purchased. We recognize maintenance revenue ratably
on a daily basis over the contract period. Our maintenance revenue grows when we renew existing maintenance contracts and add new perpetual
license customers, and as existing customers add new products. In addition, we typically implement annual price increases for our maintenance
services. Customers typically renew their maintenance contracts at our standard list maintenance renewal pricing for their applicable products. We
generally invoice maintenance contracts annually in advance.
•License Revenue. We derive license revenue from sales of perpetual licenses of our on-premise network, systems, storage and database
management products to new and existing customers. We include one year of maintenance services as part of our customers’ initial license
purchase. License revenue is recognized at a point in time upon delivery of the electronic license key. We allocate revenue to the license component
based upon our estimated standalone selling prices, which is derived by evaluating our historical pricing and discounting practices in observable
bundled transactions.
In April 2020, we launched subscription pricing options for certain of our network, systems and database management products that have
historically been sold as perpetual licenses. The new on-premise subscription option gives customers additional flexibility when purchasing our
products. The on-premise subscription offerings are time-based revenue arrangements recognized at a point in time upon delivery of the software
and support is recognized ratably over the contract period. On-premise subscription offerings are recorded in subscription revenue in our
condensed consolidated statement of operations. We plan to continue to sell perpetual licenses for these products and not require customers to
transition to a subscription pricing model. The subscription pricing option may impact the mix of license and recurring revenue, but this impact is
difficult to predict at this time due to uncertainty regarding the level of customer adoption of the new subscription pricing options. We expect a
gradual shift in the mix between license and recurring revenue in each quarter as new customers purchase these on-premise subscription offerings.
Cost of Revenue
•Cost of Recurring Revenue. Cost of recurring revenue consists of technical support personnel costs, royalty fees, public cloud infrastructure and
hosting fees and an allocation of overhead costs for our subscription revenue and maintenance services. Allocated costs consist of certain
facilities, depreciation, benefits and IT costs allocated based on headcount.
•Amortization of Acquired Technologies. Amortization of acquired technologies primarily consists of amortization related to capitalized costs of
technologies acquired in connection with the Take Private, and to a lesser extent, acquired technologies from our other acquisitions.



                                                                          21
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 23 of 39




Operating Expenses
Operating expenses consists of sales and marketing, research and development and general and administrative expenses as well as amortization of
acquired intangibles. Personnel costs are the most significant component of operating expenses and consist of salaries, benefits, bonuses, sales
commissions, stock-based compensation and an allocation of overhead costs based on headcount. The total number of employees as of March 31,
2021 was 3,342, as compared to 3,298 as of March 31, 2020. Our stock-based compensation expense has increased due to equity awards granted to
our employees and directors and we intend to continue to grant equity awards which will result in additional stock-based compensation expense in
future periods.
•Sales and Marketing. Sales and marketing expenses primarily consist of related personnel costs, including our sales, marketing and maintenance
renewal and subscription retention teams. Sales and marketing expenses also includes the cost of digital marketing programs such as paid search,
search engine optimization and management, website maintenance and design. We expect to continue to hire personnel globally to drive new sales
and maintenance renewals.
•Research and Development. Research and development expenses primarily consist of related personnel costs. We expect to continue to grow our
research and development organization, particularly internationally.
•General and Administrative. General and administrative expenses primarily consist of personnel costs for our executive, finance, legal, human
resources and other administrative personnel, general restructuring costs, acquisition costs, certain Cyber Incident and spin-off exploration costs,
professional fees and other general corporate expenses. As a result of the Cyber Incident, we expect an increase in general and administrative
expenses in the near term.
•Amortization of Acquired Intangibles. We amortize to operating expenses the capitalized costs of intangible assets acquired in connection with
the Take Private and our other acquisitions.
Other Income (Expense)
Other income (expense) primarily consists of interest expense and gains (losses) resulting from changes in exchange rates on foreign currency
denominated accounts. We expect interest expense to decrease as we repay indebtedness.
Foreign Currency
As a global company, we face exposure to adverse movements in foreign currency exchange rates. Fluctuations in foreign currencies impact the
amount of total assets, liabilities, revenue, operating expenses and cash flows that we report for our foreign subsidiaries upon the translation of
these amounts into U.S. dollars. See “Item 3. Quantitative and Qualitative Disclosures About Market Risk” for additional information on how
foreign currency impacts our financial results.
Income Tax Expense (Benefit)
Income tax expense (benefit) consists of domestic and foreign corporate income taxes related to the sale of products. The tax rate on income earned
by our North American entities is higher than the tax rate on income earned by our international entities. We expect the income earned by our
international entities to grow over time as a percentage of total income, which may result in a decline in our effective income tax rate. However, our
effective tax rate will be affected by many other factors including changes in tax laws, regulations or rates, new interpretations of existing laws or
regulations, shifts in the allocation of income earned throughout the world and changes in overall levels of income before tax.

Comparison of the Three Months Ended March 31, 2021 and 2020
Revenue

                                                                               Three Months Ended March 31,
                                                                          2021                              2020
                                                                              Percentage of                     Percentage of
                                                               Amount           Revenue          Amount           Revenue                Change
                                                                              (in thousands, except percentages)
Subscription                                               $       108,988              42.4% $          93,635              37.9% $           15,353
Maintenance                                                        123,040              47.9            116,349              47.1               6,691
  Total recurring revenue                                          232,028              90.3            209,984              85.0              22,044
License                                                             24,874               9.7             36,966              15.0            (12,092)
 Total revenue                                             $       256,902             100.0% $         246,950             100.0% $            9,952




                                                                         22
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 24 of 39




Total revenue increased $10.0 million, or 4.0%, for the three months ended March 31, 2021 compared to the three months ended March 31, 2020.
Revenue from North America was approximately 63% and 66% of total revenue for the three months ended March 31, 2021 and 2020, respectively.
Other than the United States, no single country accounted for 10% or more of our total revenue during these periods. We expect our international
total revenue to increase slightly as a percentage of total revenue as we expand our international sales and marketing efforts across our product
lines. Core IT Management product revenue was $173.9 million for the three months ended March 31, 2021 compared to $173.7 million for the three
months ended March 31, 2020, representing an increase of 0.1%. N‑able product revenue was $83.0 million for the three months ended March 31,
2021 compared to $73.2 million for the three months ended March 31, 2020, representing an increase of 13.4%.
Recurring Revenue
Subscription Revenue. Subscription revenue increased $15.4 million, or 16.4%, for the three months ended March 31, 2021 compared to the three
months ended March 31, 2020, primarily due to sales of additional N‑able products and the effect of the strengthening of most foreign currencies
relative to the U.S. dollar. Our subscription revenue increased as a percentage of our total revenue for the three months ended March 31, 2021
compared to the three months ended March 31, 2020.
Our net retention rate for our subscription products was approximately 104% and 105% for the trailing twelve-month periods ended March 31, 2021
and 2020, respectively, and was driven primarily by customer retention and expansion in our N‑able products. We define our net retention rate for
subscription products as the implied monthly subscription revenue at the end of a period for the base set of customers from which we generated
subscription revenue in the year prior to the calculation, divided by the implied monthly subscription revenue one year prior to the date of
calculation for that same customer base.
Maintenance Revenue. Maintenance revenue increased $6.7 million, or 5.8%, for the three months ended March 31, 2021 compared to the three
months ended March 31, 2020 primarily due to strong maintenance renewal rates.
Our maintenance renewal rate for our perpetual license products was approximately 91% and 92%, respectively, for the trailing twelve-month
periods ended March 31, 2021 and 2020. The decrease in the maintenance renewal rate for the trailing twelve-month period ended March 31, 2021
was primarily due to a decline in renewals during the first quarter due to the Cyber Incident. We expect our maintenance renewal rates may decline
or fluctuate in future periods as a result of the Cyber Incident. We define our maintenance renewal rate as the sales of maintenance services for all
existing maintenance contracts expiring in a period, divided by the sum of previous sales of maintenance services corresponding to those services
expiring in the current period. Sales of maintenance services includes sales of maintenance renewals for a previously purchased product and the
amount allocated to maintenance revenue from a license purchase.
License Revenue
License revenue decreased $12.1 million, or 32.7% primarily due to decreased sales of our licensed products as a result of the Cyber Incident, the
continuing impact of the difficult economic environment caused by COVID-19 and, to a lesser extent, an increase in the subscription sales of our
network, systems and database management products that have historically been sold only as perpetual licenses. We expect our license sales may
decline or fluctuate in future periods as a result of the Cyber Incident.
Cost of Revenue
                                                                                Three Months Ended March 31,
                                                                           2021                              2020
                                                                               Percentage of                     Percentage of
                                                               Amount            Revenue          Amount           Revenue                Change
                                                                               (in thousands, except percentages)
Cost of recurring revenue                                  $         26,958              10.5% $          22,501               9.1% $            4,457
Amortization of acquired technologies                                43,121              16.8             44,492              18.0             (1,371)
Total cost of revenue                                      $         70,079              27.3% $          66,993              27.1% $            3,086


Total cost of revenue increased in the three months ended March 31, 2021 compared to the three months ended March 31, 2020 primarily due to
increases in public cloud infrastructure and hosting fees related to our subscription products of $1.6 million, personnel costs to support new
customers and additional product offerings of $1.1 million, which includes a $0.2 million increase in stock-based compensation expense,
depreciation and other amortization of $0.9 million and costs related to the Cyber Incident of $0.8 million. These increases were partially offset by a
decrease in amortization of acquired subscription technologies.



                                                                          23
                 Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 25 of 39




Operating Expenses
                                                                                Three Months Ended March 31,
                                                                           2021                              2020
                                                                               Percentage of                     Percentage of
                                                                Amount           Revenue          Amount           Revenue                 Change
                                                                               (in thousands, except percentages)
Sales and marketing                                         $        83,297              32.4% $           72,378              29.3% $          10,919
Research and development                                             37,761              14.7              31,845              12.9              5,916
General and administrative                                           47,710              18.6              29,755              12.0             17,955
Amortization of acquired intangibles                                 20,057               7.8              18,296               7.4              1,761
Total operating expenses                                    $       188,825              73.5% $          152,274              61.7% $          36,551


Sales and Marketing. Sales and marketing expenses increased $10.9 million, or 15.1%, primarily due to increases in personnel costs of $9.0 million,
which includes an increase of $3.5 million in stock-based compensation expense, as a result of the SentryOne acquisition in October 2020 and an
increase in worldwide sales and marketing bonus expense. In addition, marketing program costs and public relation costs resulting from the Cyber
Incident increased $2.0 million. These increases were partially offset by reductions in travel costs of $1.0 million.
Research and Development. Research and development expenses increased $5.9 million, or 18.6%, primarily due to an increase in personnel costs of
$6.0 million, which includes an increase in stock-based compensation expense of $1.1 million, partially offset by a reduction in travel costs of $0.3
million. We increased our worldwide research and development employee headcount to expedite delivery of product enhancements and new
product offerings to our customers as well as through acquisitions.
General and Administrative. General and administrative expenses increased $18.0 million, or 60.3%, primarily due to $9.2 million of costs related to
the exploration of a potential spin-off of our N‑able business, $8.6 million of costs related to the Cyber Incident, net of expected insurance proceeds,
and a $3.6 million increase in personnel costs, which includes a $1.8 million increase in stock-based compensation expense. These increases were
partially offset by decreases in our provision for losses on accounts receivables of $2.3 million and acquisition costs of $1.3 million. As a result of
the Cyber Incident, we expect an increase in general and administrative expenses in the near term.
Amortization of Acquired Intangibles. Amortization of acquired intangibles increased $1.8 million, or 9.6%, primarily due to amortization related to
intangibles acquired in the fourth quarter of 2020.
Interest Expense, Net
                                                                                Three Months Ended March 31,
                                                                           2021                              2020
                                                                               Percentage of                     Percentage of
                                                                Amount           Revenue          Amount           Revenue                 Change
                                                                               (in thousands, except percentages)
Interest expense, net                                       $       (16,174)             (6.3)% $        (24,095)              (9.8)% $          7,921


Interest expense, net decreased by $7.9 million, or 32.9%, in the three months ended March 31, 2021 compared to the three months ended March 31,
2020. The decrease in interest expense is primarily due to decreases in interest rates on our debt and the reduction in our outstanding debt balance
related to quarterly principal repayments. The weighted-average effective interest rate on our debt for the three months ended March 31, 2021 was
2.88% compared to 4.42% for the three months ended March 31, 2020. See Note 5. Debt in the Notes to Condensed Consolidated Financial
Statements included in Item 1 of Part I of this Quarterly Report on Form 10-Q for additional information regarding our debt.
Other Income (Expense), Net
                                                                                Three Months Ended March 31,
                                                                           2021                              2020
                                                                               Percentage of                     Percentage of
                                                                Amount           Revenue          Amount           Revenue                 Change
                                                                               (in thousands, except percentages)
Other income (expense), net                                 $            127                 -% $           (758)              (0.3)% $             885




                                                                          24
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 26 of 39




Other income (expense), net increased by $0.9 million in the three months ended March 31, 2021 compared to the three months ended March 31,
2020 primarily due to the impact of changes in foreign currency exchange rates related to various accounts for the period.
Income Tax Expense (Benefit)
                                                                                  Three Months Ended March 31,
                                                                        2021                                      2020
                                                                                 Percentage of                           Percentage of
                                                             Amount                Revenue             Amount              Revenue          Change
                                                                                 (in thousands, except percentages)
Income (loss) before income taxes                       $       (18,049)                  (7.0)% $          2,830                  1.1% $     (20,879)
  Income tax expense (benefit)                                  (10,889)                  (4.2)             2,415                  1.0        (13,304)
Effective tax rate                                                  60.3%                                    85.3%                              (25.0)%


Our income tax benefit for the three months ended March 31, 2021 was $10.9 million as compared to income tax expense of $2.4 million for the three
months ended March 31, 2020. The effective tax rate decreased to 60.3% for the period primarily due to a decrease in income before income taxes
and the reversal of uncertain tax positions in the amount of $6.1 million and related accrued interest in the amount of $2.7 million due to an IRS
settlement agreement entered into during the quarter. For additional discussion about our income taxes, see Note 7. Income Taxes in the Notes to
Condensed Consolidated Financial Statements included in Item 1 of Part I of this Form 10-Q.

Non-GAAP Financial Measures
In addition to financial measures prepared in accordance with GAAP, we use certain non-GAAP financial measures to clarify and enhance our
understanding, and aid in the period-to-period comparison, of our performance. We believe that these non-GAAP financial measures provide
supplemental information that is meaningful when assessing our operating performance because they exclude the impact of certain amounts that
our management and board of directors do not consider part of core operating results when assessing our operational performance, allocating
resources, preparing annual budgets and determining compensation. Accordingly, these non-GAAP financial measures may provide insight to
investors into the motivation and decision-making of management in operating the business. Investors are encouraged to review the reconciliation
of each of these non-GAAP financial measures to its most comparable GAAP financial measure included below.
While we believe that these non-GAAP financial measures provide useful supplemental information, non-GAAP financial measures have limitations
and should not be considered in isolation from, or as a substitute for, their most comparable GAAP measures. These non-GAAP financial measures
are not prepared in accordance with GAAP, do not reflect a comprehensive system of accounting and may not be comparable to similarly titled
measures of other companies due to potential differences in their financing and accounting methods, the book value of their assets, their capital
structures, the method by which their assets were acquired and the manner in which they define non-GAAP measures. Items such as the
amortization of intangible assets, stock-based compensation expense and related employer-paid payroll taxes, acquisition related adjustments,
costs related to the exploration of a potential spin-off of our N‑able business, the Cyber Incident and restructuring costs, as well as the related tax
impacts of these items can have a material impact on our GAAP financial results.
Non-GAAP Revenue
We define non-GAAP subscription revenue, non-GAAP maintenance revenue, non-GAAP license revenue and non-GAAP total revenue, as
subscription revenue, maintenance revenue, license revenue and total revenue, respectively, excluding the impact of purchase accounting from our
acquisitions. We monitor these measures to assess our performance because we believe our revenue growth rates would be overstated without
these adjustments. We believe presenting non-GAAP subscription revenue, non-GAAP maintenance revenue, non-GAAP license revenue and non-
GAAP total revenue aids in the comparability between periods and in assessing our overall operating performance.



                                                                            25
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 27 of 39




                                                                                                                        Three Months Ended March 31,
                                                                                                                           2021             2020
                                                                                                                               (in thousands)
Revenue:
 GAAP subscription revenue                                                                                          $         108,988 $          93,635
  Impact of purchase accounting                                                                                                    79             1,513
 Non-GAAP subscription revenue                                                                                                109,067            95,148
 GAAP maintenance revenue                                                                                                     123,040           116,349
  Impact of purchase accounting                                                                                                     -                 -
 Non-GAAP maintenance revenue                                                                                                 123,040           116,349
 GAAP total recurring revenue                                                                                                 232,028           209,984
  Impact of purchase accounting                                                                                                    79             1,513
 Non-GAAP total recurring revenue                                                                                             232,107           211,497
 GAAP license revenue                                                                                                          24,874            36,966
  Impact of purchase accounting                                                                                                     -                 -
 Non-GAAP license revenue                                                                                                      24,874            36,966
Total GAAP revenue                                                                                                  $         256,902 $         246,950
   Impact of purchase accounting                                                                                    $             79 $            1,513
Total non-GAAP revenue                                                                                              $         256,981 $         248,463



Non-GAAP Operating Income and Non-GAAP Operating Margin
We provide non-GAAP operating income and related non-GAAP margin using non-GAAP revenue as discussed above and excluding such items as
the write-down of deferred revenue related to purchase accounting, amortization of acquired intangible assets, stock-based compensation expense
and related employer-paid payroll taxes, acquisition and other costs, spin-off exploration costs, restructuring costs and Cyber Incident costs.
Management believes these measures are useful for the following reasons:
•Amortization of Acquired Intangible Assets. We provide non-GAAP information that excludes expenses related to purchased intangible assets
associated with our acquisitions. We believe that eliminating this expense from our non-GAAP measures is useful to investors, because the
amortization of acquired intangible assets can be inconsistent in amount and frequency and is significantly impacted by the timing and magnitude
of our acquisition transactions, which also vary in frequency from period to period. Accordingly, we analyze the performance of our operations in
each period without regard to such expenses.
•Stock-Based Compensation Expense and Related Employer-Paid Payroll Taxes. We provide non-GAAP information that excludes expenses
related to stock-based compensation and related employer-paid payroll taxes. We believe that the exclusion of stock-based compensation expense
provides for a better comparison of our operating results to prior periods and to our peer companies as the calculations of stock-based
compensation vary from period to period and company to company due to different valuation methodologies, subjective assumptions and the
variety of award types. Employer-paid payroll taxes on stock-based compensation is dependent on our stock price and the timing of the taxable
events related to the equity awards, over which our management has little control, and does not correlate to the core operation of our business.
Because of these unique characteristics of stock-based compensation and related employer-paid payroll taxes, management excludes these
expenses when analyzing the organization’s business performance.
•Acquisition and Other Costs. We exclude certain expense items resulting from acquisitions, such as legal, accounting and advisory fees, changes
in fair value of contingent consideration, costs related to integrating the acquired businesses, deferred compensation, severance and retention
expense. In addition, we exclude certain other costs including expense related to our offerings. We consider these adjustments, to some extent, to
be unpredictable and dependent on a significant number of factors that are outside of our control. Furthermore, acquisitions result in operating
expenses that would not otherwise have been incurred by us in the normal course of our organic business operations. We believe that providing
these non-GAAP measures that exclude acquisition and other costs, allows users of our financial statements to better review and understand the
historical and current results of our continuing operations, and also facilitates comparisons to our historical results and results of less acquisitive
peer companies, both with and without such adjustments.



                                                                          26
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 28 of 39




•Spin-off Exploration Costs. We exclude certain expense items resulting from the exploration of a potential spin-off transaction of our N‑able
business into a newly created and separately traded public company. These costs include legal, accounting and advisory fees, implementation and
integration costs, duplicative costs for subscriptions and information technology systems, employee and contractor costs and other incremental
separation costs related to the potential spin-off of the N‑able business. The potential spin-off transaction results in operating expenses that would
not otherwise have been incurred by us in the normal course of our organic business operations. We believe that providing non-GAAP measures
that exclude these costs facilitates a more meaningful evaluation of our operating performance and comparisons to our past operating performance.
•Restructuring Costs. We provide non-GAAP information that excludes restructuring costs such as severance and the estimated costs of exiting
and terminating facility lease commitments, as they relate to our corporate restructuring and exit activities and costs related to the separation of
employment with executives of the Company. These costs are inconsistent in amount and are significantly impacted by the timing and nature of
these events. Therefore, although we may incur these types of expenses in the future, we believe that eliminating these costs for purposes of
calculating the non-GAAP financial measures facilitates a more meaningful evaluation of our operating performance and comparisons to our past
operating performance.
•Cyber Incident Costs. We exclude certain expenses resulting from the Cyber Incident. Expenses include costs to investigate and remediate the
Cyber Incident, and legal and other professional services related thereto, and consulting services being provided to customers at no charge. Cyber
Incident costs are provided net of expected and received insurance reimbursements, although the timing of recognizing insurance reimbursements
may differ from the timing of recognizing the associated expenses. We expect to incur significant legal and other professional services expenses
associated with the Cyber Incident in future periods. The Cyber Incident results in operating expenses that would not have otherwise been incurred
by us in the normal course of our organic business operations. We believe that providing non-GAAP measures that exclude these costs facilitates a
more meaningful evaluation of our operating performance and comparisons to our past operating performance. We continue to invest significantly
in cybersecurity and expect to make additional investments. These estimated investments are in addition to the Cyber Incident costs and not
included in the net Cyber Incident costs reported.
                                                                                                                    Three Months Ended March 31,
                                                                                                                       2021             2020
                                                                                                                           (in thousands,
                                                                                                                         except margin data)
GAAP operating income (loss)                                                                                    $        (2,002)    $        27,683
  Impact of purchase accounting                                                                                               79              1,513
  Stock-based compensation expense and related employer-paid payroll taxes                                                18,112             11,483
  Amortization of acquired technologies                                                                                   43,121             44,492
  Amortization of acquired intangibles                                                                                    20,057             18,296
  Acquisition and other costs                                                                                                926              1,943
  Spin-off exploration costs                                                                                               9,895                  -
  Restructuring costs                                                                                                        409                222
  Cyber Incident costs                                                                                                    10,163                  -
Non-GAAP operating income                                                                                       $       100,760     $       105,632
GAAP operating margin                                                                                                      (0.8)%               11.2%
Non-GAAP operating margin                                                                                                   39.2%              42.5%



Adjusted EBITDA and Adjusted EBITDA Margin
We regularly monitor adjusted EBITDA and adjusted EBITDA margin, as it is a measure we use to assess our operating performance. We define
adjusted EBITDA as net income or loss, excluding the impact of purchase accounting on total revenue, amortization of acquired intangible assets
and developed technology, depreciation expense, stock-based compensation expense and related employer-paid payroll taxes, restructuring costs,
acquisition and other costs, spin-off exploration costs, Cyber Incident costs, interest expense, net, debt related costs including fees related to our
credit agreements, debt extinguishment and refinancing costs, unrealized foreign currency (gains) losses, and income tax expense (benefit). We
define adjusted EBITDA margin as adjusted EBITDA divided by non-GAAP revenue. Adjusted EBITDA has limitations as an analytical tool, and
you should not consider it in isolation or as a substitute for analysis of our results as reported under GAAP. Some of these limitations are: although
depreciation and amortization are non-cash charges, the assets being depreciated and amortized may



                                                                             27
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 29 of 39




have to be replaced in the future, and adjusted EBITDA does not reflect cash capital expenditure requirements for such replacements or for new
capital expenditure requirements; adjusted EBITDA excludes the impact of the write-down of deferred revenue due to purchase accounting in
connection with our acquisitions, and therefore includes revenue that will never be recognized under GAAP; adjusted EBITDA does not reflect
changes in, or cash requirements for, our working capital needs; adjusted EBITDA does not reflect the significant interest expense, or the cash
requirements necessary to service interest or principal payments, on our debt; adjusted EBITDA does not reflect tax payments that may represent a
reduction in cash available to us; and other companies, including companies in our industry, may calculate adjusted EBITDA differently, which
reduces its usefulness as a comparative measure.
Because of these limitations, you should consider adjusted EBITDA alongside other financial performance measures, including net income (loss)
and our other GAAP results. In evaluating adjusted EBITDA, you should be aware that in the future we may incur expenses that are the same as or
similar to some of the adjustments in this presentation. Our presentation of adjusted EBITDA should not be construed as an inference that our
future results will be unaffected by the types of items excluded from the calculation of adjusted EBITDA. Adjusted EBITDA is not a presentation
made in accordance with GAAP and the use of the term varies from others in our industry.
                                                                                                                   Three Months Ended March 31,
                                                                                                                      2021             2020
                                                                                                                          (in thousands,
                                                                                                                        except margin data)
Net income (loss)                                                                                              $         (7,160)   $           415
  Amortization and depreciation                                                                                           69,685            67,768
  Income tax expense (benefit)                                                                                         (10,889)              2,415
  Interest expense, net                                                                                                   16,174            24,095
  Impact of purchase accounting on total revenue                                                                              79             1,513
  Unrealized foreign currency (gains) losses                                                                             (1,041)               983
  Acquisition and other costs                                                                                                926             1,943
  Spin-off exploration costs                                                                                               9,895                 -
  Debt related costs                                                                                                          99                93
  Stock-based compensation expense and related employer-paid payroll taxes                                                18,112            11,483
  Restructuring costs                                                                                                        409               222
  Cyber Incident costs                                                                                                    10,163                 -
Adjusted EBITDA                                                                                                $        106,452    $       110,930
Adjusted EBITDA margin                                                                                                     41.4%              44.6%


Liquidity and Capital Resources
Cash and cash equivalents were $374.4 million as of March 31, 2021. Our international subsidiaries held approximately $193.0 million of cash and
cash equivalents, of which 43.8% were held in Euros. We intend either to invest our foreign earnings permanently in foreign operations or to remit
these earnings to our U.S. entities in a tax-free manner with the exception for immaterial state income taxes. The Tax Act imposed a mandatory
transition tax on accumulated foreign earnings and eliminates U.S. federal income taxes on foreign subsidiary distribution.
Our primary source of cash for funding operations and growth has been through cash provided by operating activities. We continue to evaluate
the nature and extent of the impact of the Cyber Incident to our business and financial position. Currently it is not possible to estimate the amount
of loss or range of possible loss that might result from adverse judgments, settlements, penalties, or other resolution of the proceedings and
investigations resulting from the Cyber Incident. Such potential payments, if great enough, could have an adverse effect on our liquidity. In
addition, there continues to be uncertainty in the rapidly changing market and economic conditions related to the COVID-19 pandemic. However,
despite these uncertainties, we believe that our existing cash and cash equivalents, our cash flows from operating activities and our borrowing
capacity under our credit facilities will be sufficient to fund our operations, fund required debt repayments and meet our commitments for capital
expenditures for at least the next 12 months.
Although we are not currently a party to any material definitive agreement regarding potential investments in, or acquisitions of, complementary
businesses, applications or technologies, we may enter into these types of arrangements, which could reduce our cash and cash equivalents,
require us to seek additional equity or debt financing or repatriate cash generated by our international operations that could cause us to incur
withholding taxes on any distributions. Additional funds from financing arrangements may not be available on terms favorable to us or at all.



                                                                             28
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 30 of 39




Indebtedness
As of March 31, 2021, our total indebtedness was $1.9 billion, with up to $117.5 million of available borrowings under our revolving credit facility.
See Note 5. Debt in the Notes to Condensed Consolidated Financial Statements included in Item 1 of Part I of this Quarterly Report on Form 10-Q
for additional information regarding our debt.
First Lien Credit Agreement
The First Lien Credit Agreement, as amended, provides for a senior secured revolving credit facility in an aggregate principal amount of $117.5
million, or the Revolving Credit Facility, consisting of a $17.5 million U.S. dollar revolving credit facility, or the U.S. Dollar Revolver, and a $100.0
million multicurrency revolving credit facility, or the Multicurrency Revolver. The Revolving Credit Facility includes a $35.0 million sublimit for the
issuance of letters of credit. The First Lien Credit Agreement also contains a term loan facility (which we refer to as the First Lien Term Loan, and
together with the Revolving Credit Facility, as the First Lien Credit Facilities) in an original aggregate principal amount of $1,990.0 million.
The First Lien Credit Agreement provides us the right to request additional commitments for new incremental term loans and revolving loans, in an
aggregate principal amount not to exceed (a) the greater of (i) $400.0 million and (ii) 100% of our consolidated EBITDA, as defined in the First Lien
Credit Agreement (calculated on a pro forma basis), for the most recent four fiscal quarter period, or the First Lien Fixed Basket, plus (b) the amount
of certain voluntary prepayments of the First Lien Credit Facilities, plus (c) an unlimited amount subject to pro forma compliance with a first lien net
leverage ratio not to exceed 4.75 to 1.00.
All commitments under the Revolving Credit Facility will mature on February 5, 2022. The First Lien Term Loan will mature on February 5, 2024.
The First Lien Term Loan requires equal quarterly repayments equal to 0.25% of the original principal amount.

Summary of Cash Flows
Summarized cash flow information is as follows:
                                                                                                                         Three Months Ended March 31,
                                                                                                                            2021             2020
                                                                                                                                (in thousands)
Net cash provided by operating activities                                                                            $          26,931 $          78,371
Net cash used in investing activities                                                                                          (7,529)           (8,230)
Net cash used in financing activities                                                                                         (10,423)           (4,138)
Effect of exchange rate changes on cash and cash equivalents                                                                   (5,125)           (2,420)
Net increase in cash and cash equivalents                                                                                        3,854            63,583


Operating Activities
Our primary source of cash from operating activities is cash collections from our customers. We expect cash inflows from operating activities to be
affected by the timing of our sales. Our primary uses of cash from operating activities are for personnel-related expenditures, and other general
operating expenses, as well as payments related to taxes, interest and facilities.
For the three months ended March 31, 2021 as compared to the three months ended March 31, 2020, the decrease in cash provided by operating
activities was primarily due to decreased cash inflows resulting from the changes in our operating assets and liabilities. The net cash outflow
resulting from the changes in our operating assets and liabilities was $47.8 million for the three months ended March 31, 2021 as compared to a net
cash inflow $1.6 million for the three months ended March 31, 2020 and was primarily due to the timing of sales and cash payments and receipts.
During the three months ended March 31, 2021, cash flow from operations was impacted by lower license sales and maintenance renewal bookings,
as well as an increase in cash payments for expenses, resulting from the Cyber Incident. In addition, cash flows from operations for the three
months ended March 31, 2021 were reduced by increases in cash payments for annual bonuses, expenses related to the potential spin-off of the
N‑able business and cash paid for taxes.
Investing Activities
Investing cash flows consist primarily of cash used for acquisitions, capital expenditures and intangible assets. Our capital expenditures primarily
relate to purchases of leasehold improvements, computers, servers and equipment to support our domestic and international office locations.
Purchases of intangible assets consist primarily of capitalized research and development costs.


                                                                           29
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 31 of 39




Net cash used in investing activities decreased in the three months ended March 31, 2021 as compared to the three months ended March 31, 2020
primarily due to a decrease in cash used for purchases of property and equipment.
Financing Activities
Financing cash flows consist primarily of issuance and repayments associated with our long-term debt, the proceeds from the issuance of shares of
common stock through equity incentive plans and the repurchase of unvested incentive restricted stock and common stock to satisfy withholding
tax requirements related to the settlement of restricted stock units.
Net cash used in financing activities increased in the three months ended March 31, 2021 as compared to the three months ended March 31, 2020
due to an increase in repurchases of common stock, partially offset by an increase in proceeds from issuance of common stock under our employee
stock purchase plan. In the three months ended March 31, 2021 we withheld and retired shares of common stock to satisfy $8.4 million of statutory
withholding tax requirements that we pay in cash to the appropriate taxing authorities on behalf of our employees related to the settlement of
restricted stock units during the period. These shares are treated as common stock repurchases in our condensed consolidated financial
statements. For each period, we made quarterly principal payments of $5.0 million due under our First Lien Credit Agreement.

Contractual Obligations and Commitments
As of March 31, 2021, there have been no material changes in our contractual obligations and commitments as of December 31, 2020 that were
disclosed in our Annual Report on Form 10-K.

Critical Accounting Policies and Estimates
Our condensed consolidated financial statements are prepared in conformity with GAAP and require our management to make estimates and
assumptions that affect the reported amounts of assets, liabilities, revenue, costs and expenses and related disclosures. We base our estimates on
historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from
these estimates, and such estimates may change if the underlying conditions or assumptions change. To the extent that there are differences
between our estimates and actual results, our future financial statement presentation, financial condition, results of operations and cash flows will
be affected, perhaps materially.
In many cases, the accounting treatment of a particular transaction is specifically dictated by GAAP and does not require management’s judgment
in its application, while in other cases, management’s judgment is required in selecting among available alternative accounting standards that allow
different accounting treatment for similar transactions. We believe that these accounting policies requiring significant management judgment and
estimates are critical to understanding our historical and future performance, as these policies relate to the more significant areas of our financial
results. These critical accounting policies are:
•the valuation of goodwill, intangibles, long-lived assets and contingent consideration;
•revenue recognition;
•stock-based compensation;
•income taxes; and
•loss contingencies.
A full description of our critical accounting policies that involve significant management judgment appears in our Annual Report on Form 10-K for
the year ended December 31, 2020 filed with the SEC on March 1, 2021. There have been no material changes to our critical accounting policies and
estimates since that time.

Recent Accounting Pronouncements
See Note 2. Summary of Significant Accounting Policies in the Notes to Condensed Consolidated Financial Statements in Item 1 of Part I of this
Quarterly Report on Form 10-Q, for a full description of recent accounting pronouncements, if any, which is incorporated herein by reference.

Off-Balance Sheet Arrangements
During the three months ended March 31, 2021, we did not have any relationships with unconsolidated organizations or financial partnerships,
such as structured finance or special purpose entities that would have been established for the purpose of facilitating off-balance sheet
arrangements or other contractually narrow or limited purposes.



                                                                         30
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 32 of 39




Item 3. Quantitative and Qualitative Disclosures About Market Risk
Interest Rate Risk
We had cash and cash equivalents of $374.4 million and $370.5 million at March 31, 2021 and December 31, 2020, respectively. Our cash and cash
equivalents consist primarily of bank demand deposits and money market funds. We hold cash and cash equivalents and short-term investments
for working capital purposes. Our investments are made for capital preservation purposes, and we do not enter into investments for trading or
speculative purposes.
We do not have material exposure to market risk with respect to our cash and cash equivalents, as these consist primarily of highly liquid
investments purchased with original maturities of three months or less at March 31, 2021.
We had total indebtedness with an outstanding principal balance of $1.9 billion at each of March 31, 2021 and December 31, 2020. Borrowings
outstanding under our credit agreement bear interest at variable rates equal to applicable margins plus specified base rates or LIBOR-based rates
with a 0% floor. As of March 31, 2021 and December 31, 2020, the annual weighted-average rate on borrowings was 2.86% and 2.90%, respectively.
If there was a hypothetical 100 basis point increase in interest rates, the annual impact to interest expense would be approximately $19.3 million.
This hypothetical change in interest expense has been calculated based on the borrowings outstanding at December 31, 2020 and a 100 basis point
per annum change in interest rate applied over a one-year period.
We do not have material exposure to fair value market risk with respect to our total long-term outstanding indebtedness which consists of $1.9
billion U.S. dollar term loans as of March 31, 2021, not subject to market pricing.
See Note 5. Debt in the Notes to Condensed Consolidated Financial Statements in Item 1 of Part I of this Quarterly Report on Form 10-Q for
additional information regarding our debt.
Foreign Currency Exchange Risk
As a global company, we face exposure to adverse movements in foreign currency exchange rates. We primarily conduct business in the following
locations: the United States, Europe, Canada, South America and Australia. This exposure is the result of selling in multiple currencies, growth in
our international investments, additional headcount in foreign countries and operating in countries where the functional currency is the local
currency. Specifically, our results of operations and cash flows are subject to fluctuations in the following currencies: the Euro, British Pound
Sterling and Australian Dollar against the United States Dollar, or USD. These exposures may change over time as business practices evolve and
economic conditions change, including as a result of the impact of the COVID-19 pandemic on the global economy or governmental actions taken
in response to the COVID-19 pandemic. Changes in foreign currency exchange rates could have an adverse impact on our financial results and cash
flows.
Our condensed consolidated statements of operations are translated into USD at the average exchange rates in each applicable period. Our
international revenue, operating expenses and significant balance sheet accounts denominated in currencies other than the USD primarily flow
through our United Kingdom and European subsidiaries, which have British Pound Sterling and Euro functional currencies, respectively. This
results in a two-step currency exchange process wherein the currencies other than the British Pound Sterling and Euro are first converted into
those functional currencies and then translated into USD for our consolidated financial statements. As an example, revenue for sales in Australia is
translated from the Australian Dollar to the Euro and then into the USD.
Our statement of operations and balance sheet accounts are also impacted by the re-measurement of non-functional currency transactions such as
intercompany loans, cash accounts held by our overseas subsidiaries, accounts receivable denominated in foreign currencies, deferred revenue
and accounts payable denominated in foreign currencies.
Foreign Currency Transaction Risk
Our foreign currency exposures typically arise from selling annual and multi-year maintenance contracts and subscriptions in multiple currencies,
accounts receivable, intercompany transfer pricing arrangements and other intercompany transactions. Our foreign currency management objective
is to minimize the effect of fluctuations in foreign exchange rates on selected assets or liabilities without exposing us to additional risk associated
with transactions that could be regarded as speculative.
We utilize purchased foreign currency forward contracts to minimize our foreign exchange exposure on certain foreign balance sheet positions
denominated in currencies other than the Euro. We do not enter into any derivative financial instruments for trading or speculative purposes. Our
objective in managing our exposure to foreign currency exchange rate fluctuations is to reduce the impact of adverse fluctuations in such exchange
rates on our earnings and cash flow. The notional amounts and currencies underlying our foreign currency forward contracts will fluctuate period
to period as they are principally dependent on the balances of the balance sheet positions that are denominated in currencies other than the Euro
held by our global entities. There can be no assurance that our foreign currency hedging activities will substantially offset the impact of fluctuation
in



                                                                          31
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 33 of 39




currency exchange rates on our results of operations and functional positions. As of March 31, 2021 and December 31, 2020, we did not have any
forward contracts outstanding and while we do not have a formal policy to settle all derivatives prior to the end of each quarter, our current practice
is to do so. The effect of derivative instruments on our condensed consolidated statements of operations was insignificant for the three months
ended March 31, 2021 and 2020.
We are exposed to credit-related losses in the event of non-performance by counterparties to derivative financial instruments, but we do not expect
any counterparties to fail to meet their obligations given their high credit ratings. In addition, we diversify this risk across several counterparties
and actively monitor their ratings.
Foreign Currency Translation Risk
Fluctuations in foreign currencies impact the amount of total assets, liabilities, revenue, operating expenses and cash flows that we report for our
foreign subsidiaries upon the translation of these amounts into U.S. dollars. If there is a change in foreign currency exchange rates, the amounts of
assets, liabilities, revenue, operating expenses and cash flows that we report in U.S. dollars for foreign subsidiaries that transact in international
currencies may be higher or lower to what we would have reported using a constant currency rate. To the extent the U.S. dollar strengthens against
foreign currencies, the translation of these foreign currency denominated transactions results in reduced assets, liabilities, revenue, operating
expenses and cash flows for our international operations. Similarly, our assets, liabilities, revenue, operating expenses and cash flows will increase
for our international operations if the U.S. dollar weakens against foreign currencies. The conversion of the foreign subsidiaries’ financial
statements into U.S. dollars will also lead to remeasurement gains and losses recorded in income, or translation gains or losses that are recorded as
a component of accumulated other comprehensive income (loss).

Item 4: Controls and Procedures
Evaluation of Disclosure Controls and Procedures
Our management, with the participation of our Chief Executive Officer and our Chief Financial Officer, evaluated the effectiveness of our disclosure
controls and procedures as of March 31, 2021. The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), means controls and other procedures of a company that are designed to
ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules and forms.
Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be
disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company’s
management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure.
Management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of
achieving their objectives and management necessarily applies its judgment in evaluating the cost-benefit relationship of possible controls and
procedures. Based on the evaluation of our disclosure controls and procedures as of March 31, 2021, our Chief Executive Officer and Chief
Financial Officer concluded that, as of such date, our disclosure controls and procedures were effective at a reasonable assurance level.
Changes in Internal Control over Financial Reporting
There were no changes in our internal control over financial reporting that occurred during the quarter ended March 31, 2021 that have materially
affected, or are reasonably likely to materially affect, our internal control over financial reporting.



                                                                          32
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 34 of 39




                                                    PART II: OTHER INFORMATION

Item 1. Legal Proceedings
For a description of the lawsuits and government investigations or inquiries related to the Cyber Incident, see Item 2, "Management's Discussion
and Analysis of Financial Condition and Results of Operations" and Note 8. Commitments and Contingencies in the Notes to Condensed
Consolidated Financial Statements in Item 1 of Part I of this Quarterly Report on Form 10-Q, which description is incorporated herein by reference.
In addition, from time to time, we have been and may be involved in various legal proceedings and claims arising in our ordinary course of
business. Other than with respect to the Cyber Incident, neither we nor any of our subsidiaries is a party to, and none of our respective property is
the subject of, any material legal proceeding. However, the outcome of legal proceedings and claims brought against us are subject to significant
uncertainty. Therefore, if one or more of these legal matters were resolved against us in the same reporting period for amounts in excess of
management’s expectations, our consolidated financial statements for a particular period could be materially adversely affected.

Item 1A. Risk Factors
With the exception of the following updated risk factors, there have been no other material changes in our risk factors from those disclosed in Part I,
Item 1A, under the heading “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2020.
Risks Related to Cybersecurity and the Cyber Incident
Cyberattacks, including the Cyber Incident, and other security incidents have resulted, and in the future may result, in compromises or
breaches of our and our customers’ systems, the insertion of malicious code, malware, ransomware or other vulnerabilities into our systems and
products and in our customers’ systems, the exploitation of vulnerabilities in our and our customers’ environments, theft or misappropriation of
our and our customers’ proprietary and confidential information, interference with our and our customers’ operations, exposure to legal and
other liabilities, higher customer, employee and partner attrition, negative impacts to our sales, renewals and upgrade and reputational harm
and other serious negative consequences, any or all of which could materially harm our business.
We are heavily dependent on our technology infrastructure to operate our business, and our customers rely on our products to help manage and
secure their own IT infrastructure and environments, including their and their customers’ confidential information. Despite our implementation of
security measures and controls, our systems and those of third parties upon whom we rely are vulnerable to attack from numerous threat actors,
including sophisticated nation-state and nation-state-supported actors (including advanced persistent threat intrusions). Threat actors have been,
and may in the future be, able to compromise our security measures or otherwise exploit vulnerabilities in our systems, including vulnerabilities that
may have been introduced through the actions of our employees or contractors or defects in the design or manufacture of our products and
systems or the products and systems that we procure from third parties. In doing so, they have been, and may in the future be, able to breach or
compromise our IT systems, including those which we use to design, develop, deploy and support our products, and access and misappropriate
our, our current or former employees’ and our customers’ proprietary and confidential information, including our software source code, introduce
malware, ransomware or vulnerabilities into our products and systems and create system disruptions or shutdowns. By virtue of the role our
products play in helping to manage and secure the environments and systems of our customers, attacks on our systems and products can result in
similar impacts on our customers’ systems and data.
Moreover, the number and scale of cyberattacks have continued to increase and the methods and techniques used by threat actors, including
sophisticated “supply-chain” attacks such as the Cyber Incident, continue to evolve at a rapid pace. As a result, we may be unable to identify
current attacks, anticipate these attacks or implement adequate security measures. We may also experience security breaches that may remain
undetected for an extended period and, therefore, have a greater impact on our systems, our products, the proprietary data contained therein, our
customers and ultimately, our business. In addition, our ability to defend against and mitigate cyberattacks depends in part on prioritization
decisions that we and third parties upon whom we rely make to address vulnerabilities and security defects. While we endeavor to address all
identified vulnerabilities in our products, we must make determinations as to how we prioritize developing and deploying the respective fixes, and
we may be unable to do so prior to an attack. Likewise, even once a vulnerability has been addressed, for certain of our products, the fix will only be
effective once a customer has updated the impacted product with the latest release, and customers that do not install and run the latest supported
versions of our products may remain vulnerable to attack.
Cyberattacks, including the Cyber Incident, and other security incidents have resulted, and in the future may result, in numerous risks and adverse
consequences to our business, including that (a) our prevention, mitigation and remediation efforts



                                                                          33
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 35 of 39




may not be successful or sufficient, (b) our confidential and proprietary information, including our source code, as well as information that related
to current or former employees and customers may be accessed, exfiltrated, misappropriated, compromised or corrupted, (c) we incur significant
financial, legal, reputational and other harms to our business, including loss of business, decreased sales, severe reputational damage adversely
affecting current and prospective customer, employee or vendor relations and investor confidence, U.S. or foreign regulatory investigations and
enforcement actions, litigation, indemnity obligations, damages for contractual breach, penalties for violation of applicable laws or regulations,
including laws and regulations in the United States and other jurisdictions relating to the collection, use and security of user and other personally
identifiable information and data, significant costs for remediation, impairment of our ability to protect our intellectual property, stock price volatility
and other significant liabilities, (d) our insurance coverage, including coverage relating to certain security and privacy damages and claim expenses,
may not be available or sufficient to compensate for all liabilities we incur related to these matters or that we may face increased costs to obtain and
maintain insurance in the future and (e) our steps to secure our internal environment, adapt and enhance our software development and build
environments and ensure the security and integrity of the products that we deliver to customers may not be successful or sufficient to protect
against future threat actors or cyberattacks. We have incurred and expect to continue to incur significant expenses related to our cybersecurity
initiatives.
The Cyber Incident has had and may continue to have an adverse effect on our business, reputation, customer, employee and partner relations,
results of operations, financial condition and cash flows.
The Cyber Incident has harmed, and is likely to continue to harm, our reputation and brand positioning, our customer, employee and partner
relations and our operations and business as a result of both the impact it has had on our relationships with existing and prospective customers
and the significant time and resources that our personnel have had to devote to responding to the Cyber Incident. Customers have and may in the
future defer purchasing or choose to cancel or not renewal their agreements or subscriptions with us as a result of the Cyber Incident.
We have and expect to continue to expend significant costs and expenses related to the Cyber Incident including in connection with our
investigations, our remediation efforts, our compliance with applicable laws and regulations in connection with any access to and exfiltration of
information related to our current or former employees and customers, and our measures to address the damage to our reputation, customer,
employee and partner relations. We are also expending additional costs in connection with our Secure by Design and related initiatives. If we are
unable to rebuild the trust of our current and prospective customers and partners, negative publicity continues and/or our personnel continue to
have to devote significant time to the Cyber Incident, our business, market share, results of operations and financial condition will be negatively
affected.
We are party to lawsuits and the subject of governmental investigations related to the Cyber Incident. Numerous domestic and foreign
governmental authorities are investigating events related to the Cyber Incident, including how it occurred, the consequences thereof and our
response thereto, in addition to inquiries under various data protection and privacy regulations such as the European Union’s General Data
Protection Regulation. We also may become subject to additional inquiries or investigations with respect to any provision of notices to impacted
individuals and parties in connection with the threat actor’s access to email accounts of certain of our personnel. We are a party to lawsuits in the
U.S. and additional claims may be asserted by or on behalf of customers, stockholders or others seeking monetary damages or other relief. These
investigations, claims and regulatory compliance efforts are resulting, and are expected to result in the future, in the incurrence of significant costs
and expenses (which may not be covered by insurance), the diversion of management’s attention from the operation of our business and have a
negative impact on employee morale. The resolution of these investigations, claims and regulatory compliance efforts, including providing
indemnity to our officers and directors, may result in additional costs and other liabilities, which may not be covered by insurance.
As a result of the Cyber Incident and market forces beyond our control, the cost of our insurance may increase substantially, and we may not be
able to obtain additional or comparable insurance coverage on commercially reasonable terms. In addition, governmental authorities investigating
the Cyber Incident may seek to impose undertakings, injunctive relief, consent decrees, or other civil or criminal penalties, which could, among
other things, materially increase our software development and related expenses or otherwise require us to alter how we operate our business.
Further, any legislative or regulatory changes adopted in reaction to the Cyber Incident could require us to make modifications to the operation of
our business that could have an adverse effect and/or increase or accelerate our compliance costs.
In addition, we are still investigating the Cyber Incident. While we do not know precisely when or how the threat actor first gained access to our
environment, our investigations have uncovered evidence that the threat actor compromised credentials and conducted research and surveillance
in furtherance of its objectives through persistent access to our software development environment and internal systems, including our Office 365
environment, for at least nine months prior to initiating the test run in October 2019. We also have found evidence that causes us to believe that the
threat actor exfiltrated certain information as part of its research and surveillance. The threat actor created and moved files that we believe
contained source code for both Orion and non-Orion products, although we are unable to determine the actual contents of those files. In addition,
the threat



                                                                            34
                Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 36 of 39




actor created and moved additional files, including a file that may have contained data supporting our customer portal application. Although we are
unable to determine the actual contents of the files, the information included in our customer portal databases does not contain highly sensitive
personal information, such as credit card, social security, passport or bank account numbers, but contains other information such as corporate
customer name, business email addresses, business billing addresses, encrypted portal login credentials, IP addresses downloading any software
and MAC addresses of the registered Orion servers. Our investigations have also revealed that the threat actor accessed the email accounts of
certain of our personnel, some of which contained information related to current or former employees and customers. We are currently in the
process of identifying all personal information contained in the emails of these accounts and expect to provide notices to any impacted individuals
and other parties as appropriate. The threat actor also moved files to a jump server, which we believe was intended to facilitate exfiltration of the
files out of our environment. The discovery of new or different information regarding the Cyber Incident, including with respect to its scope, the
activities of the threat actor within our environment and the related impact on our systems, products, current or former employees and customers,
could increase our costs and liabilities related to the Cyber Incident and result in further damage to our business, reputation, intellectual property,
results of operations and financial condition. The Cyber Incident also may embolden other threat actors to further target our systems, which could
result in additional harm to our business. Although we have and expect to continue to deploy significant resources as part of our “Secure by
Design” plan, we cannot ensure that our steps to secure our internal environment, improve our software development and build environments and
protect the security and integrity of the products that we deliver will be successful or sufficient to protect against future threat actors or
cyberattacks or perceived by existing and prospective customers as sufficient to address the harm caused by the Cyber Incident.
Risks Related to Government Regulation
We are subject to various global data privacy and security regulations, which could result in additional costs and liabilities to us.
Our business is subject to a wide variety of local, state, national and international laws, directives and regulations that apply to the collection, use,
retention, protection, disclosure, transfer and other processing of personal data. These data protection and privacy-related laws and regulations
continue to evolve and may result in ever-increasing regulatory and public scrutiny and escalating levels of enforcement and sanctions and
increased costs of compliance. In the United States, these include rules and regulations promulgated under the authority of the Federal Trade
Commission, and state breach notification laws. In connection with the Cyber Incident, Our investigations have revealed that the threat actor
accessed the email accounts of certain of our personnel, some of which contained information related to current or former employees and
customers. We are currently in the process of identifying all personal information contained in the emails of these accounts and expect to provide
notices to any impacted individuals and other parties as appropriate. Such notices may cause additional harm to our reputation and business and
may result in a loss of customers or additional investigations, claims and other related costs and expenses. In addition, if we experience another
security incident with personal data issue, we may be required to inform the representative state attorney general or federal or country regulator,
media and credit reporting agencies, and any customers whose information was stolen, which could further harm our reputation and business.
Other states and countries have enacted different requirements for protecting personal information collected and maintained electronically. We
expect that there will continue to be new proposed laws, regulations and industry standards concerning privacy, data protection and information
security in the United States, the European Union and other jurisdictions, and we cannot yet determine the impact such future laws, regulations and
standards will have on our business or the businesses of our customers, including, but not limited to, the European Union’s General Data
Protection Regulation, which came into force in May 2018 and created a range of new compliance obligations, and significantly increased financial
penalties for noncompliance, as well as the July 2020 Schrems II case that the E.U.-U.S. Privacy Shield, a mechanism for the transfer of personal data
from the European Union to the United States, was invalid and imposed additional obligations in connection with the use of standard contractual
clauses approved by the European Commission.
Failure to comply with laws concerning privacy, data protection and information security could result in enforcement action against us, including
fines, imprisonment of company officials and public censure, claims for damages by end customers and other affected individuals, damage to our
reputation and loss of goodwill (both in relation to existing end customers and prospective end customers), any of which could have a material
adverse effect on our operations, financial performance and business. In addition, we could suffer adverse publicity and loss of customer
confidence were it known that we did not take adequate measures to assure the confidentiality of the personally identifiable information that our
customers had given to us. This could result in a loss of customers and revenue that could jeopardize our success. We may not be successful in
avoiding potential liability or disruption of business resulting from the failure to comply with these laws and, even if we comply with laws, may be
subject to liability because of the Cyber Incident or other security incidents. If we were required to pay any significant amount of money in
satisfaction of claims under these laws, or any similar laws enacted by other jurisdictions, or if we were forced to cease our business operations for
any length of time as a result of our inability to comply fully with any of these laws, our business, operating results and financial condition could be
adversely affected. Further, complying with the applicable notice requirements in connection with the Cyber Incident or another security incident
may result in significant costs.



                                                                           35
                  Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 37 of 39




Additionally, our business efficiencies and economies of scale depend on generally uniform product offerings and uniform treatment of customers
across all jurisdictions in which we operate. Compliance requirements that vary significantly from jurisdiction to jurisdiction impose added costs on
our business and can increase liability for compliance deficiencies.

Item 2. Unregistered Sales of Equity Securities and Use of Proceeds

Issuer Purchases of Equity Securities

                                                                                                                                                        Approximate
                                                                                                                                       Total                Dollar
                                                                                                                                     Number                Value of
                                                                                                                                    of Shares            Shares That
                                                                                                                                   Purchased             May Yet Be
                                                                                     Number of                                     as Part of a           Purchased
                                                                                       Shares                Average                Publicly              Under the
                                                                                     Purchased              Price Paid            Announced           Plan or Program
Period                                                                                   (1)                Per Share           Plan or Program        (in thousands)
January 1-31, 2021                                                                                 - $                     -                      - $                     -
February 1-28, 2021                                                                                -                       -                      -                       -
March 1-31, 2021                                                                             156,025                    1.22                      -                       -
Total                                                                                        156,025                                              -
________________
(1)All repurchases relate to employee held restricted stock that is subject to vesting. Unvested shares are subject to a right of repurchase by us in the event the employee
stockholder ceases to be employed or engaged (as applicable) by us prior to vesting. All shares in the above table were shares repurchased as a result of us exercising this
right and not pursuant to a publicly announced plan or program.


Item 6. Exhibits

                                                                        EXHIBIT INDEX
     Exhibit Number                                                                 Exhibit Title
    3.1                      Third Amended and Restated Certificate of Incorporation as currently in effect (incorporated by reference to Exhibit
                             3.1 to the Company’s Current Report on Form 10-Q (File No. 001-38711), filed with the Securities and Exchange
                             Commission on November 27, 2018)
    3.2                      Amended and Restated Bylaws as currently in effect (incorporated by reference to Exhibit 3.2 to the Company’s
                             Current Report on Form 10-Q (File No. 001-38711), filed with the Securities and Exchange Commission on November 27,
                             2018)
    10.1#                    Transition Agreement, dated as of January 1, 2021, between SolarWinds Corporation and Kevin B. Thompson
                             (incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K (File No. 001-38711), filed with
                             the Securities and Exchange Commission on January 6, 2021)
    10.2#                    Amendment to Employment Agreement, dated as of January 4, 2021, between SolarWinds Corporation and Sudhakar
                             Ramakrishna (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K (File No. 001-
                             38711), filed with the Securities and Exchange Commission on January 6, 2021)
    10.3#                    Second Amendment to Employment Agreement, dated March 9, 2021, between SolarWinds Corporation and Sudhakar
                             Ramakrishna (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K (File No. 001-
                             38711), filed with the Securities and Exchange Commission on March 11, 2021)
    31.1*                    Certification of Chief Executive Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a), as adopted pursuant
                             to Section 302 of the Sarbanes-Oxley Act of 2002
    31.2*                    Certification of Chief Financial Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a), as adopted pursuant
                             to Section 302 of the Sarbanes-Oxley Act of 2002
    32.1**                   Certifications of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted
                             pursuant to Section 906 of the Sarbanes-Oxley Act of 2002
    101*                     Interactive Data Files (formatted as Inline XBRL)
    104*                     Cover Page Interactive Data File (formatted as Inline XBRL and contained in Exhibit 101)



                                                                                    36
     Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 38 of 39




#    Indicates management contract or compensatory plan or arrangement.
*    Filed herewith
**   The certifications attached as Exhibit 32.1 accompanying this Quarterly Report on Form 10-Q, are deemed
     furnished and not filed with the Securities and Exchange Commission and are not to be incorporated by
     reference into any filing of the Registrant under the Securities Act of 1933, as amended, or the Securities
     Exchange Act of 1934, as amended, whether made before or after the date of this Quarterly Report on Form 10-
     Q, irrespective of any general incorporation language contained in such filing



                                                            37
               Case 1:21-cv-00138-RP Document 43-4 Filed 08/02/21 Page 39 of 39




                                                       SOLARWINDS CORPORATION
                                                                  SIGNATURE


Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.
                                                               SOLARWINDS CORPORATION

Dated:   May 10, 2021                                          By:                            /s/ J. Barton Kalsu
                                                                                                 J. Barton Kalsu
                                                                                             Chief Financial Officer
                                                                                  (Principal Financial and Accounting Officer)




                                                                       38
